Exhibit 10.59

 

 

 

 

 

MITEL NETWORKS CORPORATION

(incorporated under the Canada Business Corporations Act)

10,526,316 Common Shares

PURCHASE AGREEMENT

 

Dated: April 21, 2010

 

 

 

 



--------------------------------------------------------------------------------

MITEL NETWORKS CORPORATION

(incorporated under the Canada Business Corporations Act)

10,526,316 Common Shares

PURCHASE AGREEMENT

April 21, 2010

 

Merrill Lynch, Pierce, Fenner & Smith   Incorporated

J.P. Morgan Securities Inc.

UBS Securities LLC

Piper Jaffray & Co.

Genuity Capital Markets

JMP Securities LLC

 

c/o Merrill Lynch, Pierce, Fenner & Smith

Incorporated

One Bryant Park

New York, New York 10036

Ladies and Gentlemen:

Mitel Networks Corporation, a corporation incorporated under the laws of Canada
(the “Company”), and the persons listed in Schedule B hereto (the “Selling
Shareholders”), confirm their respective agreements with Merrill Lynch, Pierce,
Fenner & Smith Incorporated (“Merrill Lynch”) and each of the other Underwriters
named in Schedule A hereto (collectively, the “Underwriters,” which term shall
also include any underwriter substituted as hereinafter provided in Section 10
hereof), for whom Merrill Lynch, J.P. Morgan Securities Inc. and UBS Securities
LLC are acting as representatives (in such capacity, the “Representatives”),
with respect to (i) the sale by the Company and the purchase by the
Underwriters, acting severally and not jointly, of the respective numbers of
common shares of the Company (“Common Shares”) set forth in Schedules A and B
hereto and (ii) the grant by the Selling Shareholders to the Underwriters,
acting severally and not jointly, of the option described in Section 2(b) hereof
to purchase all or any part of 1,578,947 additional Common Shares to cover
overallotments, if any. The aforesaid 10,526,316 Common Shares (the “Initial
Securities”) to be purchased by the Underwriters and all or any part of the
1,578,947 Common Shares subject to the option described in Section 2(b) hereof
(the “Option Securities”) are herein called, collectively, the “Securities.”

The Company and the Selling Shareholders understand that the Underwriters
propose to make a public offering of the Securities in the United States, and
each of the provinces and territories of Canada (the “Qualifying
Jurisdictions”), either directly or through their respective U.S. or Canadian
broker-dealer affiliates, as soon as the Representatives deem advisable after
this Agreement has been executed and delivered.



--------------------------------------------------------------------------------

The Company, the Selling Shareholders and the Underwriters agree that up to
500,000 Initial Securities to be purchased by the Underwriters (the “Reserved
Securities”) shall be reserved for sale to certain persons designated by the
Company (the “Invitees”), as part of the distribution of the Securities by the
Underwriters, subject to the terms of this Agreement, the applicable rules,
regulations and interpretations of the Financial Industry Regulatory Authority,
Inc. (“FINRA”) and all other applicable laws, rules and regulations. The Company
solely determined, without any direct or indirect participation by the
Underwriters, the Invitees who will purchase Reserved Securities (including the
amount to be purchased by such persons) sold by the Underwriters. To the extent
that such Reserved Securities are not orally confirmed for purchase by Invitees
by 8:00 A.M. (New York City time) on the first business day after the date of
this Agreement, such Reserved Securities may be offered to the public as part of
the public offering contemplated hereby.

The Company has filed with the United States Securities and Exchange Commission
(the “Commission”) a registration statement on Form F-1 (No. 333-163930),
including the related preliminary prospectus or prospectuses, covering the
registration of the sale of the Securities under the Securities Act of 1933, as
amended (the “1933 Act”). Promptly after execution and delivery of this
Agreement, the Company will prepare and file a prospectus in accordance with the
provisions of Rule 430A (“Rule 430A”) of the rules and regulations of the
Commission under the 1933 Act (the “1933 Act Regulations”) and Rule 424(b)
(“Rule 424(b)”) of the 1933 Act Regulations. The information included in such
prospectus that was omitted from such registration statement at the time it
became effective but that is deemed to be part of such registration statement at
the time it became effective pursuant to Rule 430A(b) is herein called the “Rule
430A Information.” Such registration statement, including the amendments
thereto, the exhibits thereto and any schedules thereto, at the time it became
effective, and including the Rule 430A Information, is herein called the
“Registration Statement.” Any registration statement filed pursuant to Rule
462(b) of the 1933 Act Regulations is herein called the “Rule 462(b)
Registration Statement” and, after such filing, the term “Registration
Statement” shall include the Rule 462(b) Registration Statement. Each prospectus
used in the United States prior to the effectiveness of the Registration
Statement, and each prospectus used in the United States that omitted the Rule
430A Information that was used after such effectiveness and prior to the
execution and delivery of this Agreement, is herein called a “U.S. Preliminary
Prospectus.” The final U.S. prospectus, in the form first furnished to the
Underwriters for use in connection with the offering of the Securities, is
herein called the “U.S. Prospectus.” For purposes of this Agreement, all
references to the Registration Statement, any U.S. Preliminary Prospectus, the
U.S. Prospectus or any amendment or supplement to any of the foregoing shall be
deemed to include the copy filed with the Commission pursuant to its Electronic
Data Gathering, Analysis and Retrieval system (“EDGAR”).

The Company has also prepared and filed with the Ontario Securities Commission
(the “Principal Regulator”) and with the securities regulatory authorities in
each of the other Qualifying Jurisdictions (together with the Principal
Regulator, the “Qualifying Authorities”) one or more preliminary PREP
prospectuses relating to the Securities (in the English and French languages, as
applicable, each a “Preliminary PREP Prospectus”) pursuant to the passport
system procedures provided for under Mulitlateral Instrument 11-102—Passport
System and National Policy 11-202 – Process for Prospectus Reviews in Multiple
Jurisdictions (together, the “Passport System”) and National Instrument 44-103 –
Post-Receipt Pricing (collectively with the Passport System, the “PREP
Procedures”). The Principal Regulator has issued a preliminary Passport System
decision document for each Preliminary PREP Prospectus.

In addition, the Company (A) has prepared and filed with the Qualifying
Authorities a final PREP prospectus relating to the Securities (in the English
and French languages, as applicable, the “Final PREP Prospectus”) which omits
the PREP Information (as hereinafter defined) in accordance with the PREP
Procedures, and (B) will, promptly after the execution and delivery of this
Agreement, prepare and file with the Qualifying Authorities, in accordance with
the PREP Procedures, a supplemented PREP prospectus setting forth the PREP
Information (in the English and French languages, as applicable, the
“Supplemented PREP Prospectus”). The Principal Regulator has issued a final
decision document for the Final PREP Prospectus in accordance with the Passport
System. The information included in the Supplemented PREP Prospectus that is
omitted from the Final PREP Prospectus and which is deemed under the PREP
Procedures to be incorporated by reference in the Final PREP Prospectus as of
the date of the Supplemented PREP Prospectus is referred to herein as the “PREP
Information”.

Each Preliminary PREP Prospectus is herein called a “Canadian Preliminary
Prospectus”. The Final PREP Prospectus for which a final Passport System
decision document has been received from the Principal Regulator on behalf of
itself and the other Qualifying Authorities, including the PREP Information
incorporated by reference therein, is herein referred to as the “Canadian
Prospectus”, except that, if, after the execution of this Agreement, a
Supplemented PREP Prospectus containing the PREP Information is filed with the
Qualifying Authorities, the term “Canadian Prospectus” shall refer to such
Supplemented PREP Prospectus. As used herein, “Canadian Securities Laws” means,
collectively, the applicable securities laws of each of the Qualifying
Jurisdictions and the respective regulations and rules made under those
securities laws together with all applicable policy statements, blanket orders
and rulings of the Qualifying Authorities. For purposes of this Agreement, all
references to any Canadian Preliminary Prospectus, the Canadian Prospectus or
any amendment or supplement to any of the foregoing shall be deemed to include
the copy filed with the Qualifying Authorities pursuant to the System for
Electronic Document Analysis and Retrieval (“SEDAR”).

 

2



--------------------------------------------------------------------------------

The Company has also prepared and filed, in accordance with Section 12 of the
Securities Exchange Act of 1934, as amended, and the rules and regulations
thereunder (collectively, the “Exchange Act”), a registration statement on Form
8-A (File No. 001-34699) to register, under Section 12(b) of the Exchange Act,
the Common Shares (the “Form 8-A”).

As used herein, “Preliminary Prospectuses” shall mean, collectively, the U.S.
Preliminary Prospectus and the Canadian Preliminary Prospectus, and
“Prospectuses” shall mean, collectively, the U.S. Prospectus and the Canadian
Prospectus. In addition, as used in this Agreement:

“Applicable Time” means 7:30 A.M., New York City time, on April 22, 2010 or such
other time as agreed by the Company and Merrill Lynch.

“General Disclosure Package” means any Issuer General Use Free Writing
Prospectuses issued at or prior to the Applicable Time, the prospectus that is
included in the Registration Statement as of the Applicable Time and the
information included on Schedule C hereto, all considered together.

“Issuer Free Writing Prospectus” means any “issuer free writing prospectus,” as
defined in Rule 433 of the 1933 Act Regulations (“Rule 433”), including without
limitation any “free writing prospectus” (as defined in Rule 405 of the 1933 Act
Regulations (“Rule 405”)) relating to the Securities that is (i) required to be
filed with the Commission by the Company, (ii) a “road show that is a written
communication” within the meaning of Rule 433(d)(8)(i), whether or not required
to be filed with the Commission, or (iii) exempt from filing with the Commission
pursuant to Rule 433(d)(5)(i) because it contains a description of the
Securities or of the offering that does not reflect the final terms, in each
case in the form filed or required to be filed with the Commission or, if not
required to be filed, in the form retained in the Company’s records pursuant to
Rule 433(g).

“Issuer General Use Free Writing Prospectus” means any Issuer Free Writing
Prospectus that is intended for general distribution to prospective investors as
evidenced by its being specified in Schedule D hereto.

“Issuer Limited Use Free Writing Prospectus” means any Issuer Free Writing
Prospectus that is not an Issuer General Use Free Writing Prospectus.

SECTION 1. Representations and Warranties.

(a) Representations and Warranties by the Company. The Company represents and
warrants to each Underwriter as of the date hereof, as of the Applicable Time,
as of the Closing Time (as defined below) and as of any Date of Delivery (as
defined below), and agrees with each Underwriter, as follows:

(i) Registration Statement, U.S. Preliminary Prospectus and U.S. Prospectus. The
Company meets the general eligibility requirements for use of Form F-1 under the
1933 Act. Each of the Registration Statement and any amendment thereto has
become effective under the 1933 Act. No stop order suspending the effectiveness
of the Registration Statement or any post-effective amendment thereto has been
issued under the 1933 Act, no order preventing or suspending the use of any U.S.
Preliminary Prospectus or the U.S. Prospectus has been issued and no proceedings
for any of those purposes have been instituted or are pending or, to the
Company’s knowledge, contemplated. The Form 8-A has become effective under the
Exchange Act. The Company has complied with each request (if any) from the
Commission for additional information.

Each of the Registration Statement and any post-effective amendment thereto, at
the time it became effective, complied in all material respects with the
requirements of the 1933 Act and the 1933 Act Regulations. Each U.S. Preliminary
Prospectus (including the prospectus filed as part of the Registration Statement
as originally filed or as part of any amendment or supplement thereto), at the
time it was filed, complied, and the U.S. Prospectus, as of its date, will
comply, in all material respects with the 1933 Act and the 1933 Act Regulations.
Each U.S. Preliminary Prospectus delivered to the Underwriters for use in
connection with this offering and the U.S. Prospectus was or will be identical
to the electronically transmitted copies thereof filed with the Commission
pursuant to EDGAR, except to the extent permitted by Regulation S-T.

(ii) Canadian Preliminary Prospectus and Canadian Prospectus. The Company is
eligible to use the PREP Procedures. A Passport System decision document has
been obtained from the Principal Regulator on behalf of itself and the other
Qualifying Authorities in respect of the Final PREP Prospectus and no order
suspending the distribution of the Securities has been issued by any of the
Qualifying Authorities and no proceedings for those purposes have been
instituted or are pending or, to the Company’s knowledge, contemplated.

 

3



--------------------------------------------------------------------------------

Each Canadian Preliminary Prospectus, at the time it was filed with the
Qualifying Authorities, complied, and the Canadian Prospectus, as of its date,
will comply, in all material respects with Canadian Securities Laws. Each
Canadian Preliminary Prospectus delivered to the Underwriters for use in
connection with this offering and the Canadian Prospectus was or will be
identical to the electronically transmitted copies thereof filed with the
Qualifying Authorities pursuant to SEDAR.

(iii) Accurate Disclosure. Neither the Registration Statement nor any amendment
thereto, at its effective time, at the Closing Time or at any Date of Delivery,
contained, contains or will contain an untrue statement of a material fact or
omitted, omits or will omit to state a material fact required to be stated
therein or necessary to make the statements therein not misleading. As of the
Applicable Time, neither (A) the General Disclosure Package, (B) any prospectus
wrapper prepared in connection with the Reserved Securities, when considered
together with the General Disclosure Package, nor (C) any individual Issuer
Limited Use Free Writing Prospectus, when considered together with the General
Disclosure Package, included, includes or will include an untrue statement of a
material fact or omitted, omits or will omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. Neither (A) the U.S. Prospectus, (B) any
prospectus wrapper prepared in connection with the Reserved Securities, when
considered together with the U.S. Prospectus, nor (C) any amendment or
supplement to any of the foregoing, as of its issue date, at the time of any
filing with the Commission pursuant to Rule 424(b), at the Closing Date or at
any Date of Delivery, included, includes or will include an untrue statement of
a material fact or omitted, omits or will omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. Neither (A) the
Canadian Prospectus, (B) any prospectus wrapper prepared in connection with the
Reserved Securities, when considered together with the Canadian Prospectus, nor
any amendment or supplement to any of the foregoing, as of its respective date,
at the time of any filing with the Principal Regulator, at the Closing Date or
at any Date of Delivery, included, includes or will include an untrue statement
of a material fact or omitted, omits or will omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, and (A) the Canadian
Prospectus, (B) any prospectus wrapper prepared in connection with the Reserved
Securities, when considered together with the Canadian Prospectus, and (C) any
amendment or supplement to any of the foregoing, as of its respective date, at
the time of any filing with the Principal Regulator, at the Closing Date or at
any Date of Delivery, (x) was, is and will be true and correct in all material
respects, (y) contained, contains and will contain no misrepresentation (as
defined under Canadian Securities Laws), and (z) constituted, constitutes and
will constitute full, true and plain disclosure of all material facts relating
to the Company and the Securities.

The representations and warranties in this subsection shall not apply to
statements in or omissions from the Registration Statement (or any amendment
thereto), the General Disclosure Package or the Prospectuses (or any amendment
or supplement thereto) made in reliance upon and in conformity with written
information furnished to the Company by any Underwriter through Merrill Lynch
expressly for use therein. For purposes of this Agreement, the only information
so furnished shall be (i) the information in the Preliminary Prospectuses and
the Prospectuses in the first paragraph under the heading
“Underwriting—Commissions and Discounts,” (ii) the information in the
Preliminary Prospectuses and the Prospectuses in the second, third, fourth and
fifth paragraphs under the heading “Underwriting—Price Stabilization, Short
Positions and Penalty Bids”, (iii) the information in the Preliminary
Prospectuses and the Prospectuses under the heading “Underwriting—Electronic
Offer, Sale and Distribution of Common Shares,” and (iv) the information in the
Preliminary Prospectuses and the Prospectuses in the fourth paragraph under the
heading “Underwriting—Listing” (collectively, the “Underwriter Information”).

(iv) Issuer Free Writing Prospectuses. No Issuer Free Writing Prospectus
conflicts or will conflict with the information contained in the Registration
Statement or the U.S. Prospectus, and any preliminary or other prospectus deemed
to be a part thereof that has not been superseded or modified.

(v) Company Not Ineligible Issuer. At the time of filing the Registration
Statement and any post-effective amendment thereto, at the earliest time
thereafter that the Company or another offering participant made a bona fide
offer (within the meaning of Rule 164(h)(2) of the 1933 Act Regulations) of the
Securities and at the date hereof, the Company was not and is not an “ineligible
issuer,” as defined in Rule 405, without taking account of any determination by
the Commission pursuant to Rule 405 that it is not necessary that the Company be
considered an ineligible issuer.

(vi) Independent Accountants. Deloitte & Touche LLP, who certified the Company’s
financial statements and supporting schedules included in the Registration
Statement and the Prospectuses, are independent public accountants as required
by the 1933 Act, the 1933 Act Regulations and the Public Accounting Oversight
Board, and are independent with respect to the Company within the meaning of the
Rules of Professional Conduct of Ontario and Canadian Securities Laws. Ernst &
Young LLP, who certified the financial statements and supporting schedules of
Inter-Tel (Delaware), Incorporated included in the Registration Statement and
the Prospectuses, are independent public accountants as required by the 1933
Act, the 1933 Act Regulations and the Public Accounting Oversight Board, and are
independent with respect to the Company within the meaning of the Rules of
Professional Conduct of Ontario and Canadian Securities Laws.

 

4



--------------------------------------------------------------------------------

(vii) Financial Statements; Non-GAAP Financial Measures. The financial
statements included in the Registration Statement, the General Disclosure
Package and the Prospectuses, together with the related schedules and notes,
present fairly the financial position of the Company and its consolidated
subsidiaries at the dates indicated and the statement of operations,
shareholders’ equity and cash flows of the Company and its consolidated
subsidiaries for the periods specified; said financial statements have been
prepared in conformity with U.S. generally accepted accounting principles
(“GAAP”) applied on a consistent basis throughout the periods involved. The
supporting schedules, if any, present fairly in accordance with GAAP the
information required to be stated therein. The selected financial data and the
summary financial information included in the Registration Statement, the
General Disclosure Package and the Prospectuses present fairly the information
shown therein and have been compiled on a basis consistent with that of the
audited financial statements included therein. Except as included therein, no
historical or pro forma financial statements or supporting schedules are
required to be included or incorporated by reference in the Registration
Statement, the General Disclosure Package or the Prospectuses under the 1933
Act, the 1933 Act Regulations or Canadian Securities Laws. All disclosures
contained in the Registration Statement, the General Disclosure Package or the
Prospectuses regarding “non-GAAP financial measures” (as such term is defined by
the rules and regulations of the Commission) comply with Regulation G of the
1934 Act, Item 10 of Regulation S-K of the 1933 Act and Canadian Securities
Laws, to the extent applicable.

(viii) No Material Adverse Change in Business. Except as otherwise stated
therein, since the respective dates as of which information is given in the
Registration Statement, the General Disclosure Package or the Prospectuses,
(A) there has been no material adverse change in the condition, financial or
otherwise, or in the earnings, operations, assets, liabilities, share capital,
business affairs or business prospects of the Company and its subsidiaries
considered as one enterprise, whether or not arising in the ordinary course of
business (a “Material Adverse Effect”), (B) there have been no transactions
entered into by the Company or any of its subsidiaries, other than those in the
ordinary course of business, which are material with respect to the Company and
its subsidiaries considered as one enterprise, and (C) there has been no
dividend or distribution of any kind declared, paid or made by the Company on
any class of its share capital.

(ix) Good Standing of the Company. The Company has been duly incorporated and is
validly existing as a corporation in good standing under the laws of Canada and
has the corporate power and authority to own, lease and operate its properties
and to conduct its business as described in the General Disclosure Package and
the Prospectuses and to enter into and perform its obligations under this
Agreement; and the Company is duly qualified as a foreign corporation to
transact business and is in good standing in each other jurisdiction in which
such qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure so to qualify or
to be in good standing would not result in a Material Adverse Effect.

(x) Good Standing of Subsidiaries. Each “significant subsidiary” of the Company
(as such term is defined in Rule 1-02 of Regulation S-X) (each, a “Subsidiary”
and, collectively, the “Subsidiaries”) has been duly organized and is validly
existing in good standing under the laws of the jurisdiction of its
incorporation or organization, has the corporate or similar power and authority
to own, lease and operate its properties and to conduct its business as
described in the General Disclosure Package and the Prospectuses and is duly
qualified to transact business and is in good standing in each jurisdiction in
which such qualification is required, whether by reason of the ownership or
leasing of property or the conduct of business, except where the failure to so
qualify or to be in good standing would not reasonably be expected to result in
a Material Adverse Effect. Except as otherwise disclosed in the General
Disclosure Package and the Prospectuses, all of the issued and outstanding
capital stock of each Subsidiary has been duly authorized and validly issued, is
fully paid and non-assessable and is owned by the Company, directly or through
subsidiaries, free and clear of any security interest, mortgage, pledge, lien,
encumbrance, claim or equity. None of the outstanding shares of capital stock of
any Subsidiary was issued in violation of the preemptive or similar rights of
any securityholder of such Subsidiary. The only subsidiaries of the Company are
(A) the subsidiaries listed on Exhibit 21 to the Registration Statement and
(B) certain other subsidiaries which, considered in the aggregate as a single
subsidiary, do not constitute a “significant subsidiary” as defined in Rule 1-02
of Regulation S-X. Schedule F hereto sets forth a complete and accurate list of
each “significant subsidiary” of the Company (as defined in Rule 1-02 of
Regulation S-X).

 

5



--------------------------------------------------------------------------------

(xi) Capitalization. The authorized, issued and outstanding share capital of the
Company is as set forth in the General Disclosure Package and the Prospectuses
in the column entitled “Actual” under the caption “Capitalization” (except for
subsequent issuances, if any, pursuant to this Agreement, pursuant to
reservations, agreements or employee benefit plans referred to in the General
Disclosure Package and the Prospectuses or pursuant to the exercise of
convertible securities or options referred to in the General Disclosure Package
and the Prospectuses). The outstanding shares in the capital of the Company,
including any Securities to be purchased by the Underwriters from the Selling
Shareholders, have been duly authorized and validly issued and are fully paid
and non-assessable. None of the outstanding shares in the capital of the
Company, including any Securities to be purchased by the Underwriters from the
Selling Shareholders, were issued in violation of the preemptive or other
similar rights of any securityholder of the Company. Except as disclosed in the
General Disclosure Package and the Prospectuses, the Company does not have any
options or warrants to purchase, or any other rights to subscribe for or to
purchase, any securities or obligations convertible into, or any contracts or
commitments to issue or sell, any of its share capital or any such options,
rights, convertible securities or obligations. The description of the Company’s
employee benefit plans, and the options or other rights granted thereunder, as
set forth in the General Disclosure Package and the Prospectuses, accurately and
fairly presents the information required to be disclosed with respect to such
plans, options and rights. Except as disclosed in the General Disclosure Package
and the Final Prospectuses, to the knowledge of the Company, there are no
agreements, arrangements or understandings among or between any shareholders of
the Company with respect to the Company or the voting or disposition of the
Company’s share capital.

(xii) Authorization of Agreement. This Agreement has been duly authorized,
executed and delivered by the Company.

(xiii) Authorization and Description of Securities. The Securities to be
purchased by the Underwriters from the Company have been duly authorized for
issuance and sale to the Underwriters pursuant to this Agreement and, when
issued and delivered by the Company pursuant to this Agreement against payment
of the consideration set forth herein, will be validly issued and fully paid and
non-assessable; and the issuance of the Securities is not subject to the
preemptive or other similar rights of any securityholder of the Company. The
Common Shares conform in all material respects to all statements relating
thereto contained in the General Disclosure Package and the Prospectuses and
such description conforms to the rights set forth in the instruments defining
the same. No holder of Securities will be subject to personal liability by
reason of being such a holder.

(xiv) Registration Rights. There are no persons with registration rights or
other similar rights to have any securities registered for sale pursuant to the
Registration Statement or the Canadian Prospectus or otherwise registered for
sale by the Company under the 1933 Act or Canadian Securities Laws, other than
those rights that have been disclosed in the General Disclosure Package and the
Prospectuses and have been waived.

(xv) Absence of Violations, Defaults and Conflicts. Neither the Company nor any
of its subsidiaries is (A) in violation of its charter, by-laws or similar
organizational document, (B) in default in the performance or observance of any
obligation, agreement, covenant or condition contained in any contract,
indenture, mortgage, deed of trust, loan or credit agreement, note, lease or
other agreement or instrument to which the Company or any of its subsidiaries is
a party or by which it or any of them may be bound or to which any of the
properties or assets of the Company or any subsidiary is subject (collectively,
“Agreements and Instruments”), except for such defaults that would not, singly
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect, or (C) in violation of any law, statute, rule, regulation, judgment,
order, writ or decree of any arbitrator, court, governmental body, regulatory
body, administrative agency or other authority, body or agency having
jurisdiction over the Company or any of its subsidiaries or any of their
respective properties, assets or operations (each, a “Governmental Entity”),
except for such violations that would not, singly or in the aggregate, result in
a Material Adverse Effect. The Company’s execution, delivery and performance of
this Agreement and the consummation of the transactions contemplated herein and
in the General Disclosure Package and the Prospectuses (including the issuance
and sale of the Securities and the use of the proceeds from the sale of the
Securities as described therein under the caption “Use of Proceeds”) and
compliance by the Company with its obligations hereunder have been duly
authorized by all necessary corporate action and do not and will not, whether
with or without the giving of notice or passage of time or both, conflict with
or constitute a breach of, or default or Repayment Event (as defined below)
under, or result in the creation or imposition of any lien, charge or
encumbrance upon any properties or assets of the Company or any subsidiary
pursuant to, the Agreements and Instruments (except for such conflicts,
breaches, defaults or Repayment Events or liens, charges or encumbrances that
would not, singly or in the aggregate, reasonably be expected to result in a
Material Adverse Effect), nor will such action result in any violation of
(I) the provisions of the charter, by-laws or similar organizational document of
the Company or any of its subsidiaries or (II) any law, statute, rule,
regulation, judgment, order, writ or decree of any Governmental Entity (except
in the case of clause (II) for such violations that would not reasonably be
expected to result in a Material Adverse Effect). As used herein, a “Repayment
Event” means any event or condition which gives the holder of any note,
debenture or other evidence of indebtedness (or any person acting on such
holder’s behalf) the right to require the repurchase, redemption or repayment of
all or a portion of such indebtedness by the Company or any of its subsidiaries.

 

6



--------------------------------------------------------------------------------

(xvi) Absence of Labor Dispute. No labor dispute with the employees of the
Company or any of its subsidiaries exists or, to the knowledge of the Company,
is imminent, and the Company is not aware of any existing or imminent labor
disturbance by the employees of any of its or any subsidiary’s principal
suppliers, manufacturers, customers or contractors, which, in either case, would
reasonably be expected to result in a Material Adverse Effect.

(xvii) Absence of Proceedings. Except as disclosed in the General Disclosure
Package and the Prospectuses, there is no action, suit, proceeding, inquiry or
investigation before or brought by any Governmental Entity now pending or, to
the knowledge of the Company, threatened, against or affecting the Company or
any of its subsidiaries, which would reasonably be expected to result in a
Material Adverse Effect, or which would materially and adversely affect their
respective properties or assets or the consummation of the transactions
contemplated in this Agreement or the performance by the Company of its
obligations hereunder; and the aggregate of all pending legal or governmental
proceedings to which the Company or any such subsidiary is a party or of which
any of their respective properties or assets is the subject which are not
described in the General Disclosure Package and the Prospectuses, including
ordinary routine litigation incidental to the business, would not reasonably be
expected to result in a Material Adverse Effect.

(xviii) Other Reports and Information; Accuracy of Exhibits. There are no
reports or information that, in accordance with the requirements of the
Principal Regulator or the other Qualifying Authorities or Canadian Securities
Laws, must be made publicly available in connection with the offering of the
Securities that have not been made publicly available as required; no material
change reports or other documents have been filed on a confidential basis with
the Principal Regulator or the other Qualifying Authorities that remain
confidential as of the date hereof; there are no documents required to be filed
with the Principal Regulator or the other Qualifying Authorities in connection
with the filing of any Canadian Preliminary Prospectus or the Canadian
Prospectus that have not been filed as required; there are no contracts,
documents or other materials required to be described in the Registration
Statement, the General Disclosure Package or the U.S. Prospectus or to be filed
as exhibits to the Registration Statement that are not described or filed as
required.

(xix) Absence of Further Requirements. No filing with, or authorization,
approval, consent, license, order, registration, qualification or decree of, any
Governmental Entity is necessary or required for the performance by the Company
of its obligations hereunder, in connection with the offering, issuance or sale
of the Securities hereunder or the consummation of the transactions contemplated
by this Agreement, except (A) such as have been already obtained or as may be
required under the 1933 Act, the 1933 Act Regulations, the rules of the NASDAQ
Stock Market LLC, state securities laws or the rules of FINRA or as may be
required under Canadian Securities Laws and (B) such as have been obtained under
the laws and regulations of jurisdictions outside the United States in which the
Reserved Securities are offered.

(xx) Possession of Licenses and Permits. The Company and its subsidiaries
possess such permits, licenses, approvals, consents and other authorizations
(collectively, “Governmental Licenses”) issued by the appropriate Governmental
Entities necessary to conduct the business now operated by them, except where
the failure to possess such Governmental Licenses would not, singly or in the
aggregate, reasonably be expected to result in a Material Adverse Effect. The
Company and its subsidiaries are in compliance with the terms and conditions of
all Governmental Licenses, except where the failure so to comply would not,
singly or in the aggregate, reasonably be expected to result in a Material
Adverse Effect. All of the Governmental Licenses are valid and in full force and
effect, except when the invalidity of such Governmental Licenses or the failure
of such Governmental Licenses to be in full force and effect would not, singly
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect. Neither the Company nor any of its subsidiaries has received any notice
of proceedings relating to the revocation or modification of any Governmental
Licenses which, singly or in the aggregate, if the subject of an unfavorable
decision, ruling or finding, would reasonably be expected to result in a
Material Adverse Effect.

(xxi) Title to Property. The Company and its subsidiaries have good and
marketable title to all real property owned by the Company and it subsidiaries
and good title to all other properties owned by them that are material to the
business of the Company and its subsidiaries, in each case, free and clear of
all mortgages, pledges, liens, security interests, claims, restrictions or
encumbrances of any kind except such as (A) are described in the General
Disclosure Package and the Prospectuses or (B) do not, singly or in the
aggregate, materially affect the value of such property and do not interfere
with the use made and proposed to be made of such property by the Company or any
of its subsidiaries; except as would not reasonably be expected to result in a
Material Adverse Effect, all of the leases and subleases under which the Company
or any of its subsidiaries holds properties described in the General Disclosure
Package and the Prospectuses are in full force and effect, and neither the
Company nor any such subsidiary has received any notice of any claim of any sort
that has been asserted by anyone adverse to the rights of the Company or any
subsidiary under any of the leases or subleases mentioned above, or affecting or
questioning the rights of the Company or such subsidiary to the continued
possession of the leased or subleased premises under any such lease or sublease.

 

7



--------------------------------------------------------------------------------

(xxii) Possession of Intellectual Property. The Company and its subsidiaries
own, possess, license or can acquire on reasonable terms adequate patents,
patent rights, licenses, rights to, inventions, copyrights, know-how (including
trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures), trademarks, service marks,
trade names, domain names or other intellectual property (collectively,
“Intellectual Property”) necessary to carry on the business now operated by
them, except where the failure to possess or acquire such Intellectual Property
would not, singly or in the aggregate, reasonably be expected to result in a
Material Adverse Effect; neither the Company nor any of its subsidiaries has
received any notice or is otherwise aware of any infringement of or conflict
with asserted rights of others with respect to any Intellectual Property or of
any facts or circumstances which would render any Intellectual Property invalid
or inadequate to protect the interest of the Company or any of its subsidiaries
therein, and which infringement or conflict (if the subject of any unfavorable
decision, ruling or finding) or invalidity or inadequacy, singly or in the
aggregate, would result in a Material Adverse Effect.

(xxiii) Environmental Laws. Except as described in the General Disclosure
Package and the Prospectuses or would not, singly or in the aggregate,
reasonably be expected to result in a Material Adverse Effect, (A) neither the
Company nor any of its subsidiaries is in violation of any federal, state,
provincial, municipal, local or foreign statute, law, rule, regulation,
ordinance, code, policy or rule of common law or any judicial or administrative
interpretation thereof, including any judicial or administrative order, consent,
decree or judgment, relating to pollution or protection of human health, the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata) or wildlife, including, without
limitation, laws and regulations relating to the release or threatened release
of chemicals, pollutants, contaminants, wastes, toxic substances, hazardous
substances, petroleum or petroleum products, asbestos-containing materials or
mold (collectively, “Hazardous Materials”) or to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Hazardous Materials (collectively, “Environmental Laws”), (B) the Company and
its subsidiaries have all permits, authorizations and approvals required under
any applicable Environmental Laws and are each in compliance with their
requirements, (C) there are no pending or, to the knowledge of the Company,
threatened administrative, regulatory or judicial actions, suits, demands,
demand letters, claims, liens, notices of noncompliance or violation,
investigation or proceedings relating to any Environmental Law against the
Company or any of its subsidiaries and (D) there are, to the knowledge of the
Company, no events or circumstances that would reasonably be expected to form
the basis of an order for clean-up or remediation, or an action, suit or
proceeding by any private party or Governmental Entity, against or affecting the
Company or any of its subsidiaries relating to Hazardous Materials or any
Environmental Laws.

(xxiv) Accounting Controls and Disclosure Controls. The Company and each of its
subsidiaries maintain effective internal control over financial reporting (as
defined under Rule 13-a15 and 15d-15 under the rules and regulations of the
Commission under the 1934 Act (the “1934 Act Regulations”)) and a system of
internal accounting controls sufficient to provide reasonable assurances that
(A) transactions are executed in accordance with management’s general or
specific authorization; (B) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
accountability for assets; (C) access to assets is permitted only in accordance
with management’s general or specific authorization; and (D) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
Except as described in the General Disclosure Package and the Prospectuses,
since the end of the Company’s most recent audited fiscal year, there has been
(1) no material weakness in the Company’s internal control over financial
reporting (whether or not remediated) and (2) no change in the Company’s
internal control over financial reporting that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting.

The Company and each of its subsidiaries maintain an effective system of
disclosure controls and procedures (as defined in Rule 13a-15 and Rule 15d-15
under the 1934 Act Regulations) that are designed to ensure that information
required to be disclosed by the Company in the reports that it files or submits
under the 1934 Act is recorded, processed, summarized and reported within the
time periods specified in the Commission’s rules and forms, and is accumulated
and communicated to the Company’s management, including its principal executive
officer or officers and principal financial officer or officers, as appropriate,
to allow timely decisions regarding disclosure.

(xxv) Compliance with the Sarbanes-Oxley Act. There is and has been no failure
on the part of the Company or any of the Company’s directors or officers, in
their capacities as such, to comply in all material respects with any applicable
provision of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated in connection therewith (the “Sarbanes-Oxley Act”), including
Section 402 related to loans and Sections 302 and 906 related to certifications.

 

8



--------------------------------------------------------------------------------

(xxvi) Payment of Taxes. All United States, UK and Canadian federal income tax
returns of the Company and its subsidiaries required by law to be filed have
been filed and all taxes shown by such returns or otherwise assessed, which are
due and payable, have been paid, except assessments against which appeals have
been or will be promptly taken and as to which adequate reserves have been
provided. The United States, UK and Canadian federal income tax returns of the
Company through, in each case, the most recent fiscal year end for which such
tax returns are due to be filed have been settled and no assessment in
connection therewith has been made against the Company. The Company and its
subsidiaries have filed all other tax returns that are required to have been
filed by them pursuant to applicable foreign, state, provincial, municipal,
local or other law except insofar as the failure to file such returns would not
result in a Material Adverse Effect, and has paid all taxes due pursuant to such
returns or pursuant to any assessment received by the Company and its
subsidiaries, except for such taxes, if any, as are being contested in good
faith and as to which adequate reserves have been established by the Company.
The charges, accruals and reserves on the books of the Company in respect of any
income and corporation tax liability for any years not finally determined are
adequate to meet any assessments or re-assessments for additional income tax for
any years not finally determined, except to the extent of any inadequacy that
would not result in a Material Adverse Effect. The statements set forth in the
General Disclosure Package and the Prospectuses under the caption “Material
United States Federal Income Tax Considerations” and “Material Canadian Federal
Income Tax Considerations for U.S. Holders,” insofar as they purport to describe
the tax consequences to holders of the ownership and disposition of the
Securities or legal conclusions with respect thereto, and subject to the
limitations, qualifications and assumptions set forth therein, are a fair and
accurate summary of the matter set forth therein.

(xxvii) Taxes. There are no transfer taxes or other similar fees or charges
under Canadian or U.S. federal laws or the laws of any state, province or any
political subdivision thereof, required to be paid in connection with the
execution and delivery of this Agreement or the issuance by the Company or sale
by the Company of the Securities. No stamp duty, registration or documentary
taxes, duties or similar charges are payable under the federal laws of Canada or
the laws of any province in connection with the issuance, sale and delivery to
the Underwriters of the Securities or the authorization, execution, delivery and
performance of this Agreement or the resale of Securities by an Underwriter.

(xxviii) Insurance. The Company and its subsidiaries carry or are entitled to
the benefits of insurance, with financially sound and reputable insurers, in
such amounts and covering such risks as is generally maintained by companies of
established repute engaged in the same or similar business, and all such
insurance is in full force and effect. The Company has no reason to believe that
it or any of its subsidiaries will not be able (A) to renew its existing
insurance coverage as and when such policies expire or (B) to obtain comparable
coverage from similar institutions as may be necessary or appropriate to conduct
its business as now conducted and at a cost that would not reasonably be
expected to result in a Material Adverse Effect.

(xxix) Investment Company Act. The Company is not required, and upon the
issuance and sale of the Securities as herein contemplated and the application
of the net proceeds therefrom as described in the General Disclosure Package and
the Prospectuses will not be required, to register as an “investment company”
under the Investment Company Act of 1940, as amended (the “1940 Act”).

(xxx) Absence of Manipulation. Neither the Company nor, to the knowledge of the
Company, any affiliate of the Company has taken, nor will the Company or any
affiliate take, directly or indirectly, any action which is designed, or would
be expected, to cause or result in, or which has constituted, the stabilization
or manipulation of the price of any security of the Company to facilitate the
sale or resale of the Securities.

(xxxi) Foreign Corrupt Practices Act. None of the Company, any of its
subsidiaries or, to the knowledge of the Company, any director, officer, agent,
employee, affiliate or other person acting on behalf of the Company or any of
its subsidiaries, is aware of or has taken any action, directly or indirectly,
that would result in a violation by such persons of the Foreign Corrupt
Practices Act of 1977, as amended, and the rules and regulations thereunder (the
“FCPA”) or the Corruption of Foreign Public Officials Act (Canada) (the
“CFPOA”), including, without limitation, making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to give, or authorization of the giving of anything of
value to any “foreign official” (as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for foreign
political office, in contravention of the FCPA or the CFPOA and the Company and,
to the knowledge of the Company, its affiliates have conducted their businesses
in compliance with the FCPA and the CFPOA and have instituted and maintain
policies and procedures designed to ensure, and which are reasonably expected to
continue to ensure, continued compliance therewith.

 

9



--------------------------------------------------------------------------------

(xxxii) Money Laundering Laws. The operations of the Company and its
subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all jurisdictions in which the Company or any of its subsidiaries
does business, the rules and regulations thereunder and any related or similar
rules, regulations or guidelines, issued, administered or enforced by any
Governmental Entity (collectively, the “Money Laundering Laws”); and no action,
suit or proceeding by or before any Governmental Entity involving the Company or
any of its subsidiaries with respect to the Money Laundering Laws is pending or,
to the best knowledge of the Company, threatened.

(xxxiii) OFAC. None of the Company, any of its subsidiaries or, to the knowledge
of the Company, any director, officer, agent, employee, affiliate or other
person acting on behalf of the Company or any of its subsidiaries, is currently
subject to any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Treasury Department (“OFAC”); and the Company will not
directly or indirectly use the proceeds of the sale of the Securities, or lend,
contribute or otherwise make available such proceeds to any of its subsidiaries,
joint venture partners or other person, for the purpose of financing the
activities of (I) any activity in any country currently subject to any U.S.
sanctions administered by OFAC or (II) any person currently subject to any U.S.
sanctions administered by OFAC.

(xxxiv) Sales of Reserved Securities. In connection with any offer and sale of
Reserved Securities outside the United States, each Preliminary Prospectus, each
Prospectus, any prospectus wrapper and any amendment or supplement thereto, at
the time it was filed, complied and will comply in all material respects with
any applicable laws or regulations of foreign jurisdictions. The Company has not
offered, or caused the Representatives to offer, Reserved Securities to any
person with the specific intent to unlawfully influence (i) a customer or
supplier of the Company or any of its affiliates to alter the customer’s or
supplier’s level or type of business with any such entity or (ii) a trade
journalist or publication to write or publish favorable information about the
Company or any of its affiliates, or their respective businesses or products.

(xxxv) Lending Relationship. Except as disclosed in the General Disclosure
Package and the Prospectuses, the Company (i) does not have any material lending
or other relationship with any bank or lending affiliate of any Underwriter and
(ii) does not intend to use any of the proceeds from the sale of the Securities
to repay any outstanding debt owed to any affiliate of any Underwriter.

(xxxvi) Non-Arm’s Length Transactions. To the knowledge of the Company, except
as disclosed in the General Disclosure Package and the Prospectuses, neither the
Company nor any of its subsidiaries is a party to any contract, agreement or
understanding with any officer, director, employee or any other person not
dealing at arm’s length with the Company or any such subsidiary which is
required to be disclosed by the 1933 Act, the 1933 Act Regulations or Canadian
Securities Laws.

(xxxvii) No Broker. Other than as contemplated by this Agreement, there is no
broker, finder or other party that is entitled to receive from the Company any
brokerage or finder’s fee or other fee or commission as a result of any of the
transactions contemplated by this Agreement.

(xxxviii) Statistical and Market-Related Data. Any statistical, industry and
market-related data included in the General Disclosure Package or the
Prospectuses is based on or derived from sources that the Company believes to be
reliable and accurate and, to the extent required, the Company has obtained the
written consent to the use of such data from such sources.

(xxxix) French Language Documents. The French language version of each Canadian
Preliminary Prospectus and the Canadian Prospectus, including the financial
statements and other financial data contained therein, is in all material
respects a complete and proper translation of the English language versions
thereof.

 

10



--------------------------------------------------------------------------------

(b) Representations and Warranties by the Selling Shareholders. Each Selling
Shareholder, severally and not jointly, represents and warrants to each
Underwriter as of the date hereof, as of the Applicable Time, as of the Closing
Time and as of each Date of Delivery, and agrees with each Underwriter, as
follows:

(i) Accurate Disclosure. Neither the General Disclosure Package nor the
Prospectuses or any amendments or supplements thereto includes any untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; the Canadian Prospectus or any amendment
or supplement thereto is true and correct in all material respects, contains no
misrepresentation (as defined under Canadian Securities Laws) and constitutes
full, true and plain disclosure of all material facts relating to the Company
and the Securities; provided that, such representations and warranties set forth
in this subsection (b)(i) apply only to statements or omissions made in reliance
upon and in conformity with information relating to such Selling Shareholder
furnished in writing by or on behalf of such Selling Shareholder expressly for
use in the Registration Statement, the General Disclosure Package, the
Prospectuses or any other Issuer Free Writing Prospectus or any amendment or
supplement thereto (the “Selling Shareholder Information”); such Selling
Shareholder is not prompted to sell the Securities to be sold by such Selling
Shareholder hereunder by any information concerning the Company or any
subsidiary of the Company which is not set forth in the General Disclosure
Package or the Prospectuses.

(ii) Authorization of this Agreement. This Agreement has been duly authorized,
executed and delivered by or on behalf of such Selling Shareholder.

(iii) Noncontravention. The execution and delivery by such Selling Shareholder
of this Agreement and the sale and delivery of the Securities to be sold by such
Selling Shareholder and the consummation by such Selling Shareholder of the
transactions contemplated herein and compliance by such Selling Shareholder with
its obligations hereunder do not and will not, whether with or without the
giving of notice or passage of time or both, conflict with or constitute a
breach of, or default under, or result in the creation or imposition of any
lien, charge or encumbrance upon the Securities to be sold by such Selling
Shareholder or any property or assets of such Selling Shareholder pursuant to
any contract, indenture, mortgage, deed of trust, loan or credit agreement,
note, lease or other agreement or instrument to which such Selling Shareholder
is a party or by which such Selling Shareholder may be bound, or to which any of
the property or assets of such Selling Shareholder is subject (except as would
not, singly or in the aggregate, reasonably be expected to result in a material
adverse effect on the ability of such Selling Shareholder to execute and deliver
this Agreement or to perform its obligations hereunder), nor will such action
result in any violation of (I) the provisions of the charter or by-laws or other
organizational instrument of such Selling Shareholder, if applicable, or (II)
any applicable law, statute, rule, regulation, judgment, order, writ or decree
of any government, government instrumentality or court, domestic or foreign,
having jurisdiction over such Selling Shareholder or any of its properties
(except in the case of clause (II) for such violations that would not, singly or
in the aggregate, reasonably be expected to result in a material adverse effect
on the ability of such Selling Shareholder to execute and deliver this Agreement
or to perform its obligations hereunder).

(v) Valid Title. Such Selling Shareholder has, and at each Date of Delivery will
have, valid title to the Securities to be sold by such Selling Shareholder free
and clear of all security interests, claims, liens, equities or other
encumbrances and the legal right and power, and all authorization and approval
required by law, to enter into this Agreement and to sell, transfer and deliver
the Securities to be sold by such Selling Shareholder.

(vi) Certificates Suitable for Transfer. The Securities to be sold by such
Selling Shareholder pursuant to this Agreement are certificated securities in
registered form and are not held in any securities account or by or through any
securities intermediary within the meaning of the Uniform Commercial Code as in
effect in the State of New York (“UCC”).

(vii) Delivery of Securities. Upon payment of the purchase price for the
Securities to be sold by such Selling Shareholder pursuant to this Agreement and
delivery of such Securities to the Underwriters pursuant to this Agreement
(assuming that no such Underwriter has notice of any “adverse claim,” within the
meaning of Section 8-105 of the UCC, to such Securities), (A) under
Section 8-501 of the UCC, the Underwriters will acquire a valid “security
entitlement” in respect of such Securities and (B) no action (whether framed in
conversion, replevin, constructive trust, equitable lien, or other theory) based
on any “adverse claim,” within the meaning of Section 8-102 of the UCC, to such
Securities may be asserted against the Underwriters with respect to such
security entitlement.

(viii) Absence of Manipulation. Such Selling Shareholder has not taken, and will
not take, directly or indirectly, any action which is designed to or which has
constituted or would reasonably be expected to cause or result in stabilization
or manipulation of the price of any security of the Company to facilitate the
sale or resale of the Securities.

 

11



--------------------------------------------------------------------------------

(ix) Absence of Further Requirements. No filing with, or consent, approval,
authorization, order, registration, qualification or decree of any arbitrator,
court, governmental body, regulatory body, administrative agency or other
authority, body or agency, domestic or foreign, is necessary or required for the
performance by such Selling Shareholder of its obligations hereunder, or in
connection with the sale and delivery of the Securities hereunder by such
Selling Shareholder or the consummation by such Selling Shareholder of the
transactions contemplated by this Agreement, except (A) such as have been
already obtained or as may be required under the 1933 Act, the 1933 Act
Regulations, the rules of the NASDAQ Stock Market LLC, state securities laws or
the rules of FINRA or as may be required under Canadian Securities Laws and
(B) such as have been obtained under the laws and regulations of jurisdictions
outside the United States in which the Reserved Securities were offered.

(x) No Registration or Other Similar Rights. Except for those rights that have
previously been waived, such Selling Shareholder does not have any registration
or other similar rights to have any equity or debt securities registered for
sale by the Company under the Registration Statement or Canadian Securities Laws
or included in the offering contemplated by this Agreement.

(xi) No Free Writing Prospectuses. Such Selling Shareholder has not prepared or
had prepared on its behalf or used or referred to, any “free writing prospectus”
(as defined in Rule 405), and has not distributed any written materials in
connection with the offer or sale of the Securities.

(xii) No Association with FINRA. Except as previously disclosed to the
Representatives, neither such Selling Shareholder nor any of its affiliates
directly, or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with any member firm of FINRA or is a
person associated with a member (within the meaning of the FINRA By-Laws) of
FINRA.

(c) Officer’s Certificates. Any certificate signed by any officer of the Company
or any of its subsidiaries delivered to the Representatives or to counsel for
the Underwriters shall be deemed a representation and warranty by the Company to
each Underwriter as to the matters covered thereby; and any certificate signed
by or on behalf of a Selling Shareholder as such and delivered to the
Representatives or to counsel for the Underwriters pursuant to the terms of this
Agreement shall be deemed a representation and warranty by such Selling
Shareholder to the Underwriters as to the matters covered thereby.

SECTION 2. Sale and Delivery to Underwriters; Closing.

(a) Initial Securities. On the basis of the representations and warranties
herein contained and subject to the terms and conditions herein set forth,
(i) the Company agrees to sell to each Underwriter, severally and not jointly,
at the price per share set forth in Schedule A, the number of Initial Securities
set forth in Schedule B opposite the name of the Company, and (ii) each
Underwriter, severally and not jointly, agrees to purchase from the Company, at
the price per share set forth in Schedule A, the number of Initial Securities
set forth in Schedule A opposite the name of such Underwriter, plus any
additional number of Initial Securities which such Underwriter may become
obligated to purchase pursuant to the provisions of Section 10 hereof, subject,
in each case, to such adjustments among the Underwriters as Merrill Lynch in its
sole discretion shall make to eliminate any sales or purchases of fractional
shares.

(b) Option Securities. In addition, on the basis of the representations and
warranties herein contained and subject to the terms and conditions herein set
forth, the Selling Shareholders, acting severally and not jointly, hereby grant
an option to the Underwriters, severally and not jointly, to purchase up to an
additional 1,578,947 Common Shares, as set forth in Schedule B, at the price per
share set forth in Schedule A, less an amount per share equal to any dividends
or distributions declared by the Company and payable on the Initial Securities
but not payable on the Option Securities. The option hereby granted will expire
30 days after the date hereof and may be exercised in whole or in part from time
to time only for the purpose of covering overallotments made in connection with
the offering and distribution of the Initial Securities upon notice by the
Representatives to the Selling Shareholders setting forth the number of Option
Securities as to which the several Underwriters are then exercising the option
and the time and date of payment and delivery for such Option Securities. Any
such time and date of delivery (a “Date of Delivery”) shall be determined by the
Representatives, but shall not be later than seven full business days after the
exercise of said option, nor in any event prior to the Closing Time. If the
option is exercised as to all or any portion of the Option Securities, each of
the Underwriters, acting severally and not jointly, will purchase that
proportion of the total number of Option Securities then being purchased which
the number of Initial Securities set forth in Schedule A opposite the name of
such Underwriter bears to the total number of Initial Securities, subject, in
each case, to such adjustments as Merrill Lynch in its sole discretion shall
make to eliminate any sales or purchases of fractional shares.

 

12



--------------------------------------------------------------------------------

(c) Payment. Payment of the purchase price for, and delivery of certificates
for, the Initial Securities shall be made at the offices of Osler, Hoskin &
Harcourt LLP in Toronto, Ontario, or at such other place as shall be agreed upon
by the Representatives and the Company, at 8:30 A.M. (New York City time) on the
third (fourth, if the pricing occurs after 4:30 P.M. (New York City time) on any
given day) business day after the date hereof (unless postponed in accordance
with the provisions of Section 10), or such other time not later than ten
business days after such date as shall be agreed upon by the Representatives and
the Company (such time and date of payment and delivery being herein called
“Closing Time”).

In addition, in the event that any or all of the Option Securities are purchased
by the Underwriters, payment of the purchase price for, and delivery of
certificates for, such Option Securities shall be made at the above-mentioned
offices, or at such other place as shall be agreed upon by the Representatives
and the Selling Shareholders, on each Date of Delivery as specified in the
notice from the Representatives to the Selling Shareholders.

Payment shall be made to the Company and the Selling Shareholders by wire
transfer of immediately available funds to bank accounts designated by the
Company and the Selling Shareholders, as the case may be, against delivery to
the Representatives for the respective accounts of the Underwriters of
certificates for the Securities to be purchased by them. It is understood that
each Underwriter has authorized the Representatives, for its account, to accept
delivery of, receipt for, and make payment of the purchase price for, the
Initial Securities and the Option Securities, if any, which it has agreed to
purchase. Merrill Lynch, individually and not as representative of the
Underwriters, may (but shall not be obligated to) make payment of the purchase
price for the Initial Securities or the Option Securities, if any, to be
purchased by any Underwriter whose funds have not been received by the Closing
Time or the relevant Date of Delivery, as the case may be, but such payment
shall not relieve such Underwriter from its obligations hereunder.

(d) Denominations; Registration. Certificates for the Initial Securities and the
Option Securities, if any, shall be in such denominations and registered in such
names as the Representatives may request in writing at least one full business
day before the Closing Time or the relevant Date of Delivery, as the case may
be. The certificates for the Initial Securities and the Option Securities, if
any, will be made available for examination and packaging by the Representatives
in The City of New York not later than 10:00 A.M. (New York City time) on the
business day prior to the Closing Time or the relevant Date of Delivery, as the
case may be.

SECTION 3. Covenants of the Company and the Selling Shareholders. The Company
and, with respect to paragraph (m) below only, each Selling Shareholder,
severally and not jointly, covenants with each Underwriter as follows:

(a) Compliance with Securities Regulations and Requests from the Commission and
the Qualifying Authorities. The Company, subject to Section 3(b), will comply
with the requirements of Rule 430A and the PREP Procedures, and will notify the
Representatives immediately, and confirm the notice in writing, (i) when any
post-effective amendment to the Registration Statement shall become effective or
any amendment or supplement to the Prospectuses shall have been filed, (ii) of
the receipt of any comments from the Commission or the Qualifying Authorities,
(iii) of any request by the Commission for any amendment to the Registration
Statement or any amendment or supplement to the U.S. Prospectus or for
additional information, (iv) of any request by the Qualifying Authorities for
any amendment or supplement to the Canadian Prospectus or for additional
information, (v) of the issuance by the Commission of any stop order suspending
the effectiveness of the Registration Statement or any post-effective amendment,
(vi) of the issuance by the Commission or any Qualifying Authority, as
applicable, of any order preventing or suspending the use of any Preliminary
Prospectus or Prospectus, or of the suspension of the qualification of the
Securities for offering or sale in any jurisdiction, or of the initiation or
threatening of any proceedings for any of such purposes or of any examination
pursuant to Section 8(e) of the 1933 Act concerning the Registration Statement,
and (vii) if the Company becomes the subject of a proceeding under Section 8A of
the 1933 Act in connection with the offering of the Securities. The Company will
effect all filings required under Rule 424(b), in the manner and within the time
period required by Rule 424(b) (without reliance on Rule 424(b)(8)), and will
take such steps as it deems necessary to ascertain promptly whether the form of
prospectus transmitted for filing under Rule 424(b) was received for filing by
the Commission and, in the event that it was not, it will promptly file such
prospectus. The Company will effect all filings required by the PREP Procedures,
including the Supplemented PREP Prospectus, in the manner and within the time
period required by the PREP Procedures, and will take such other steps as it
deems necessary to ascertain promptly whether the Canadian Prospectus was
received for filing by the Qualifying Authorities and, in the event that it was
not, it will promptly file such prospectus. The Company will make every
reasonable effort to prevent the issuance of any stop order or cease trade
order, prevention or suspension and, upon the occurrence of any such stop order
or cease trade order, prevention or suspension, to obtain the lifting of such
stop order or cease trade order or relief from such prevention or suspension at
the earliest possible moment.

 

13



--------------------------------------------------------------------------------

(b) Continued Compliance with Securities Laws. The Company will comply with the
1933 Act, the 1933 Act Regulations and Canadian Securities Laws so as to permit
the completion of the distribution of the Securities as contemplated in this
Agreement and in the General Disclosure Package and the Prospectuses. If at any
time when a prospectus relating to the Securities is (or, but for the exception
afforded by Rule 172 of the 1933 Act Regulations (“Rule 172”), would be)
required by the 1933 Act or Canadian Securities Laws to be delivered in
connection with sales of the Securities, any event shall occur or condition
shall exist as a result of which it is necessary, in the opinion of counsel for
the Underwriters, the Company or the Selling Shareholders, to (i) amend the
Registration Statement in order that the Registration Statement will not include
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein not misleading,
(ii) amend or supplement the General Disclosure Package or the Prospectuses in
order that the General Disclosure Package or the Prospectuses, as the case may
be, will not include any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein not misleading
in the light of the circumstances existing at the time it is delivered to a
purchaser, (iii) amend the Canadian Prospectus in order that the Canadian
Prospectus will be true and correct in all material respects, will contain no
misrepresentation (as that term is defined under Canadian Securities Laws) and
will include full, true and plain disclosure of all material facts relating to
the Company and the Securities, or (iv) amend the Registration Statement or
amend or supplement the General Disclosure Package or the Prospectuses, as the
case may be, in order to comply with the requirements of the 1933 Act, the 1933
Act Regulations or Canadian Securities Laws, as applicable, the Company will
promptly (A) give the Representatives notice of such event, (B) prepare any
amendment or supplement as may be necessary to correct such statement or
omission or to make the Registration Statement, the General Disclosure Package
or the Prospectuses comply with such requirements and, a reasonable amount of
time prior to any proposed filing or use, furnish the Representatives with
copies of any such amendment or supplement and (C) file with the Commission and
the Qualifying Authorities, as applicable, any such amendment or supplement;
provided that the Company shall not file or use any such amendment or supplement
to which the Representatives or counsel for the Underwriters shall reasonably
object. The Company will furnish to the Underwriters such number of copies of
such amendment or supplement as the Underwriters may reasonably request. The
Company has given the Representatives notice of any filings made pursuant to the
1934 Act, the 1934 Act Regulations or Canadian Securities Laws within 48 hours
prior to the Applicable Time; the Company will give the Representatives notice
of its intention to make any such filing from the Applicable Time to the Closing
Time and will furnish the Representatives with copies of any such documents a
reasonable amount of time prior to such proposed filing, as the case may be, and
will not file or use any such document to which the Representatives or counsel
for the Underwriters shall reasonably object.

(c) Delivery of Certain Documents. The Company has furnished or will deliver to
the Representatives and counsel for the Underwriters, without charge, signed
copies of the Registration Statement, the Form 8-A, each Canadian Preliminary
Prospectus and the Canadian Prospectus, in each case as originally filed and
each amendment thereto (including exhibits filed therewith), and signed copies
of all consents and certificates of experts, and will also deliver to the
Representatives, without charge, a conformed copy of the Registration Statement,
the Form 8-A, each Canadian Preliminary Prospectus and the Canadian Prospectus,
in each case as originally filed and each amendment thereto (without exhibits)
for each of the Underwriters. The copies of the Registration Statement, the Form
8-A, each Canadian Preliminary Prospectus and the Canadian Prospectus and each
amendment thereto furnished to the Underwriters will be identical to the
electronically transmitted copies thereof filed with the Commission pursuant to
EDGAR, except to the extent permitted by Regulation S-T, or the Qualifying
Authorities pursuant to SEDAR, as the case may be.

(d) Delivery of Prospectuses. The Company has delivered to each Underwriter,
without charge, as many commercial copies of each U.S. Preliminary Prospectus
and each Canadian Preliminary Prospectus (in the English and French languages,
as applicable) as such Underwriter reasonably requested, and the Company hereby
consents to the use of such copies for purposes permitted by the 1933 Act and
Canadian Securities Laws. The Company will furnish to each Underwriter, without
charge, during the period when a prospectus relating to the Securities is (or,
but for the exception afforded by Rule 172, would be) required to be delivered
under the 1933 Act or Canadian Securities Laws, such number of commercial copies
of the Prospectuses (as amended or supplemented and in the English and French
languages, as applicable) as such Underwriter may reasonably request. Each U.S.
Preliminary Prospectus and the U.S. Prospectus and any amendments or supplements
thereto furnished to the Underwriters will be identical to the electronically
transmitted copies thereof filed with the Commission pursuant to EDGAR, except
to the extent permitted by Regulation S-T. The English and French versions of
each Canadian Preliminary Prospectus and the Canadian Prospectus and any
amendments or supplements thereto furnished to the Underwriters will be
identical to the electronically transmitted copies thereof filed with the
Qualifying Authorities pursuant to SEDAR.

(e) Blue Sky Qualifications. The Company will use its best efforts, in
cooperation with the Underwriters, to qualify the Securities for offering and
sale under the applicable securities laws of such states and other jurisdictions
(domestic or foreign) as the Representatives may designate and to maintain such
qualifications in effect so long as required to complete the distribution of the
Securities; provided, however, that the Company shall not be obligated to file
any general consent to service of process or to qualify as a foreign corporation
or as a dealer in securities in any jurisdiction in which it is not so qualified
or to subject itself to taxation in respect of doing business in any
jurisdiction in which it is not otherwise so subject.

 

14



--------------------------------------------------------------------------------

(f) Rule 158. The Company will timely file such reports pursuant to the 1934 Act
as are necessary in order to make generally available to its securityholders as
soon as practicable an earnings statement for the purposes of, and to provide to
the Underwriters the benefits contemplated by, the last paragraph of
Section 11(a) of the 1933 Act.

(g) Use of Proceeds. The Company will use the net proceeds received by it from
the sale of the Securities in the manner specified in the General Disclosure
Package and the Prospectuses under “Use of Proceeds.”

(h) Listing. The Company will use its best efforts to effect and maintain the
listing of the Common Shares (including the Securities) on the Nasdaq Global
Market.

(i) Restriction on Sale of Securities. During a period of 180 days from the date
of this Agreement, the Company will not, without the prior written consent of
Merrill Lynch and J.P. Morgan Securities Inc., (i) directly or indirectly,
offer, pledge, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase or otherwise transfer or dispose of any Common Shares or any securities
convertible into or exercisable or exchangeable for Common Shares or file any
registration statement under the 1933 Act or any prospectus under Canadian
Securities Laws with respect to any of the foregoing or (ii) enter into any swap
or any other agreement or any transaction that transfers, in whole or in part,
directly or indirectly, the economic consequence of ownership of the Common
Shares, whether any such swap or transaction described in clause (i) or
(ii) above is to be settled by delivery of Common Shares or such other
securities, in cash or otherwise. The foregoing sentence shall not apply to
(A) the Securities to be sold hereunder, (B) any Common Shares issued by the
Company upon the exercise of an option or warrant or the conversion of a
security outstanding on the date hereof and referred to in the General
Disclosure Package and the Prospectuses, or (C) any Common Shares issued or
options to purchase Common Shares granted pursuant to existing employee benefit
plans of the Company referred to in the General Disclosure Package and the
Prospectuses. Notwithstanding the foregoing, if (1) during the last 17 days of
the 180-day restricted period the Company issues an earnings release or material
news or a material event relating to the Company occurs or (2) prior to the
expiration of the 180-day restricted period, the Company announces that it will
issue an earnings release or becomes aware that material news or a material
event will occur during the 16-day period beginning on the last day of the
180-day restricted period, the restrictions imposed in this clause (i) shall
continue to apply until the expiration of the 18-day period beginning on the
issuance of the earnings release or the occurrence of the material news or
material event.

(j) Reporting Requirements. The Company, during the period when a Prospectus
relating to the Securities is (or, but for the exception afforded by Rule 172,
would be) required to be delivered under the 1933 Act or Canadian Securities
Laws, will file all documents required to be filed with (A) the Commission
pursuant to the 1934 Act within the time periods required by the 1934 Act and
1934 Act Regulations and (B) the Qualifying Authorities in accordance with
Canadian Securities Laws. Additionally, the Company shall report the use of
proceeds from the issuance of the Securities as may be required under Rule 463
under the 1933 Act.

(k) Translation Opinions. The Company shall cause Osler, Hoskin & Harcourt LLP
to deliver to the Underwriters customary opinions, dated the date of the filing
of the French language versions of each Canadian Preliminary Prospectus and the
Canadian Prospectus, to the effect that the French language version of each such
prospectus is in all material respects a complete and proper translation of the
English language versions thereof (other than the financial statements and other
financial data contained therein).

(l) Translation Opinions — Financial Statements. The Company shall cause
Deloitte & Touche LLP to deliver to the Underwriters customary opinions, dated
the date of the filing of the French language versions of each Canadian
Preliminary Prospectus and the Canadian Prospectus, to the effect that the
financial statements and other financial data contained in the French language
version of each such prospectus is in all material respects a complete and
proper translation of the English language versions thereof.

 

15



--------------------------------------------------------------------------------

(m) Issuer Free Writing Prospectuses. Each of the Company and each Selling
Shareholder agrees, severally and not jointly, that, unless it obtains the prior
written consent of the Representatives, it will not make any offer relating to
the Securities that would constitute an Issuer Free Writing Prospectus or that
would otherwise constitute a “free writing prospectus,” or a portion thereof,
required to be filed by the Company with the Commission or retained by the
Company under Rule 433; provided that the Representatives will be deemed to have
consented to the Issuer Free Writing Prospectuses listed on Schedule D hereto
and any “road show that is a written communication” within the meaning of Rule
433(d)(8)(i) that has been reviewed by the Representatives. Each of the Company
and each Selling Shareholder represents, severally and not jointly, that it has
treated or agrees that it will treat each such free writing prospectus consented
to, or deemed consented to, by the Representatives as an “issuer free writing
prospectus,” as defined in Rule 433, and that it has complied and will comply
with the applicable requirements of Rule 433 with respect thereto, including
timely filing with the Commission where required, legending and record keeping.
If at any time following issuance of an Issuer Free Writing Prospectus there
occurred or occurs an event or development as a result of which such Issuer Free
Writing Prospectus conflicted or would conflict with the information contained
in the Registration Statement or included or would include an untrue statement
of a material fact or omitted or would omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances
existing at that subsequent time, not misleading, the Company will promptly
notify the Representatives and the Selling Shareholders and will promptly amend
or supplement, at its own expense, such Issuer Free Writing Prospectus to
eliminate or correct such conflict, untrue statement or omission.

(n) Compliance with FINRA Rules. The Company hereby agrees that it will ensure
that the Reserved Securities will be restricted as required by FINRA or the
FINRA rules from sale, transfer, assignment, pledge or hypothecation for a
period of three months following the date of this Agreement. The Underwriters
will notify the Company as to which persons will need to be so restricted. At
the request of the Underwriters, the Company will direct the transfer agent to
place a stop transfer restriction upon such securities for such period of time.
Should the Company release, or seek to release, from such restrictions any of
the Reserved Securities, the Company agrees to reimburse the Underwriters for
any reasonable expenses (including, without limitation, legal expenses) they
incur in connection with such release.

SECTION 4. Payment of Expenses.

(a) Expenses. The Company will pay or cause to be paid all expenses incident to
the performance of its obligations under this Agreement, including (i) the
preparation, printing and filing of the Registration Statement (including
financial statements and exhibits), the Form 8-A, each Preliminary Prospectus
and each Prospectus, in each case as originally filed and each amendment
thereto, (ii) the preparation, issuance and delivery of the certificates for the
Securities to the Underwriters, including any stock or other transfer taxes and
any stamp or other duties payable upon the sale, issuance or delivery of the
Securities to the Underwriters, (iii) the fees and disbursements of the
Company’s U.S. and Canadian counsel, accountants and other advisors, (iv) the
qualification of the Securities under securities laws in accordance with the
provisions of Section 3(e) hereof, including filing fees and the reasonable fees
and disbursements of counsel for the Underwriters in connection therewith and in
connection with the preparation of the Blue Sky Survey and any supplement
thereto, (v) the printing and delivery to the Underwriters of copies of each
Preliminary Prospectus, each Issuer Free Writing Prospectus and each Prospectus
and any amendments or supplements thereto and any costs associated with
electronic delivery of any of the foregoing by the Underwriters to investors,
(vi) the fees and expenses of any transfer agent or registrar for the
Securities, (vii) the costs and expenses of the Company relating to investor
presentations on any “road show” undertaken in connection with the marketing of
the Securities, including without limitation, expenses associated with the
production of road show slides and graphics, reasonable and documented fees and
expenses of any consultants engaged with the consent of the Company in
connection with the road show presentations, travel and lodging expenses of the
representatives and officers of the Company and any such consultants, and the
cost of aircraft and other transportation chartered in connection with the road
show, (viii) the filing fees incident to, and the reasonable fees and
disbursements of counsel to the Underwriters in connection with, the review by
FINRA of the terms of the sale of the Securities, (ix) the fees and expenses
incurred in connection with the listing of the Securities on the Nasdaq Global
Market, and (x) all reasonable and documented costs and expenses of the
Underwriters, including the reasonable fees and disbursements of counsel for the
Underwriters, in connection with matters related to the Reserved Securities
which are designated by the Company for sale to Invitees. Except as otherwise
set forth herein, the Underwriters shall be responsible for all other expenses
incurred by them, including the fees and expenses of their counsel.

(b) Expenses of the Selling Shareholders. Each Selling Shareholder, severally
and not jointly, agrees to pay or cause to be paid all expenses incident to the
performance of its respective obligations under, and the consummation by such
Selling Shareholder of the transactions contemplated by, this Agreement,
including (i) any stamp and other duties and stock and other transfer taxes, if
any, payable upon the sale of the Securities by such Selling Shareholder to the
Underwriters and their transfer between the Underwriters pursuant to an
agreement between such Underwriters, and (ii) the fees and disbursements of its
respective counsel and other advisors.

 

16



--------------------------------------------------------------------------------

(c) Termination of Agreement. If this Agreement is terminated by the
Representatives in accordance with the provisions of Section 5, Section 9(a)(i)
or (iii) or Section 11 hereof, the Company shall reimburse the Underwriters for
all of their reasonable and documented out-of-pocket expenses, including the
reasonable fees and disbursements of U.S. and Canadian counsel for the
Underwriters.

(d) Allocation of Expenses. The provisions of this Section shall not affect any
agreement that the Company and the Selling Shareholders may make for the sharing
of such costs and expenses.

SECTION 5. Conditions of Underwriters’ Obligations. The obligations of the
several Underwriters hereunder are subject to the accuracy of the
representations and warranties of the Company and the Selling Shareholders
contained in Section 1 hereof or in certificates of any officer of the Company
or any of its subsidiaries or on behalf of any Selling Shareholder delivered
pursuant to the provisions hereof, to the performance by the Company and each
Selling Shareholder of their respective covenants and other obligations
hereunder, and to the following further conditions:

(a) Effectiveness of Registration Statement; Rule 430A Information. The
Registration Statement, including any Rule 462(b) Registration Statement, has
become effective and at Closing Time no stop order suspending the effectiveness
of the Registration Statement or any post-effective amendment thereto has been
issued under the 1933 Act, no order preventing or suspending the use of any U.S.
Preliminary Prospectus or the U.S. Prospectus has been issued and no proceedings
for any of those purposes have been instituted or are pending or, to the
Company’s knowledge, contemplated; and the Company has complied with each
request (if any) from the Commission for additional information. A prospectus
containing the Rule 430A Information shall have been filed with the Commission
in the manner and within the time frame required by Rule 424(b) without reliance
on Rule 424(b)(8) or a post-effective amendment providing such information shall
have been filed with, and declared effective by, the Commission in accordance
with the requirements of Rule 430A.

(b) Canadian Filings. A receipt has been obtained from the Principal Regulator
on behalf of itself and the other Qualifying Authorities in respect of the Final
PREP Prospectus; the Company will have otherwise complied with the PREP
Procedures, including filing the Supplemented PREP Prospectus with the
Qualifying Authorities; no order suspending the distribution of the Securities
has been issued by any of the Qualifying Authorities and no proceedings for
those purposes have been instituted or are pending or, to the Company’s
knowledge, contemplated; and the Company has complied with each request (if any)
from the Qualifying Authorities for additional information.

(c) Opinion of U.S. Counsel for Company. At the Closing Time, the
Representatives shall have received the favorable opinion, subject to customary
assumptions and qualifications, dated the Closing Time, of Shearman & Sterling
LLP, U.S. counsel for the Company, in form and substance reasonably satisfactory
to counsel for the Underwriters, together with signed or reproduced copies of
such letter for each of the other Underwriters to the effect set forth in
Exhibit A hereto.

(d) Opinion of Canadian Counsel for Company. At the Closing Time, the
Representatives shall have received the favorable opinion, subject to customary
assumptions and qualifications, dated the Closing Time, of Osler, Hoskin &
Harcourt LLP, Canadian counsel for the Company, in form and substance reasonably
satisfactory to counsel for the Underwriters, together with signed or reproduced
copies of such letter for each of the other Underwriters to the effect set forth
in Exhibit B hereto.

(e) Opinion of General Counsel for Company. At the Closing Time, the
Representatives shall have received the favorable opinion, dated the Closing
Time, of Gregory Hiscock, General Counsel and Corporate Secretary of the
Company, in form and substance reasonably satisfactory to counsel for the
Underwriters, together with signed or reproduced copies of such letter for each
of the other Underwriters to the effect that each Subsidiary has been duly
organized and is validly existing in good standing under the laws of the
jurisdiction of its incorporation or organization, has the corporate or similar
power and authority to own, lease and operate its properties and to conduct its
business as described in the General Disclosure Package and the Prospectuses and
is duly qualified to transact business and is in good standing in each
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except where the
failure to so qualify or to be in good standing would not reasonably be expected
to result in a Material Adverse Effect, and all of the issued and outstanding
capital stock of each Subsidiary has been duly authorized and validly issued, is
fully paid and non assessable and is owned by the Company, directly or through
subsidiaries.

 

17



--------------------------------------------------------------------------------

(f) Opinion of U.S. Counsel for Underwriters. At Closing Time, the
Representatives shall have received the favorable opinion, dated the Closing
Time, of Skadden, Arps, Slate, Meagher & Flom LLP, U.S. counsel for the
Underwriters, together with signed or reproduced copies of such letter for each
of the other Underwriters with respect to such matters as the Representatives
shall reasonably request. In giving such opinion such counsel may state that,
insofar as such opinion involves factual matters, they have relied, to the
extent they deem proper, upon certificates of officers and other representatives
of the Company and its subsidiaries and certificates of public officials.

(g) Opinion of Canadian Counsel for Underwriters. At Closing Time, the
Representatives shall have received the favorable opinion, dated the Closing
Time, of Torys LLP, Canadian counsel for the Underwriters, together with signed
or reproduced copies of such letter for each of the other Underwriters with
respect to such matters as the Representatives shall reasonably request. In
giving such opinion such counsel may state that, insofar as such opinion
involves factual matters, they have relied, to the extent they deem proper, upon
certificates of officers and other representatives of the Company and its
subsidiaries and certificates of public officials.

(h) Officers’ Certificate. At the Closing Time, there shall not have been, since
the date hereof or since the respective dates as of which information is given
in the General Disclosure Package or the Prospectuses, any material adverse
change in the condition, financial or otherwise, or in the earnings, business
affairs or business prospects of the Company and its subsidiaries considered as
one enterprise, whether or not arising in the ordinary course of business, and
the Representatives shall have received a certificate of the Chief Executive
Officer or the President of the Company and of the Chief Financial Officer or
Chief Accounting Officer of the Company, in their respective capacities as such
officers only, dated the Closing Time, to the effect that (i) there has been no
such material adverse change, (ii) the representations and warranties of the
Company in Section 1 of this Agreement are true and correct with the same force
and effect as though expressly made at and as of the Closing Time, (iii) the
Company has complied with all agreements and satisfied all conditions on its
part to be performed or satisfied at or prior to the Closing Time, and (iv) no
stop order suspending the effectiveness of the Registration Statement under the
1933 Act has been issued, no order preventing or suspending the use of any
Preliminary Prospectus or any Prospectus has been issued and no proceedings for
any of those purposes have been instituted or are pending or, to their
knowledge, contemplated.

(i) Certificate of Selling Shareholders. At the Closing Time, the
Representatives shall have received a certificate of each Selling Shareholder,
dated the Closing Time, to the effect that (i) the representations and
warranties of such Selling Shareholder in this Agreement are true and correct
with the same force and effect as though expressly made at and as of the Closing
Time and (ii) such Selling Shareholder has complied with all agreements and all
conditions on its part to be performed under this Agreement at or prior to the
Closing Time.

(j) Accountant’s Comfort Letters. At the time of the execution of this
Agreement, the Representative(s) shall have received from Deloitte & Touche LLP
a letter, dated such date, in form and substance satisfactory to the
Representatives, together with signed or reproduced copies of such letter for
each of the other Underwriters, containing statements and information of the
type ordinarily included in accountants’ “comfort letters” to underwriters with
respect to the financial statements of the Company and certain financial
information contained in the Registration Statement, the General Disclosure
Package and the Prospectuses. At the time of the execution of this Agreement,
the Representative(s) shall have received from Ernst & Young LLP a letter, dated
such date, in form and substance satisfactory to the Representatives, together
with signed or reproduced copies of such letter for each of the other
Underwriters, containing statements and information of the type ordinarily
included in accountants’ “comfort letters” to underwriters with respect to the
financial statements of Inter-Tel (Delaware), Incorporated and certain financial
information of Inter-Tel (Delaware), Incorporated contained in the Registration
Statement, the General Disclosure Package and the Prospectuses.

(k) Bring-down Comfort Letters. At the Closing Time, the Representatives shall
have received from Deloitte & Touche LLP a letter, dated as of the Closing Time,
to the effect that they reaffirm the statements made in the letter furnished by
Deloitte & Touche LLP pursuant to subsection (k) of this Section, except that
the specified date referred to shall be a date not more than three business days
prior to the Closing Time. At the Closing Time, the Representatives shall have
received from Ernst & Young LLP a letter, dated as of the Closing Time, to the
effect that they reaffirm the statements made in the letter furnished by Ernst &
Young LLP pursuant to subsection (k) of this Section, except that the specified
date referred to shall be a date not more than three business days prior to the
Closing Time.

(l) Approval of Listing. At the Closing Time, the Securities shall have been
approved for listing on the Nasdaq Global Market, subject only to official
notice of issuance.

(m) No Objection. FINRA has confirmed that it has not raised any objection with
respect to the fairness and reasonableness of the underwriting terms and
arrangements relating to the offering of the Securities.

 

18



--------------------------------------------------------------------------------

(n) Lock-up Agreements. At the date of this Agreement, the Representatives shall
have received an agreement substantially in the form of Exhibit D hereto signed
by the persons listed on Schedule E hereto (each, a “Lock-Up Agreement”).
Notwithstanding anything to the contrary contained in any Lock-Up Agreement, UBS
Securities LLC hereby appoints each of Merrill Lynch and J.P. Morgan Securities
Inc. as its true and lawful attorney-in-fact and agent, each acting alone, in
its name, place and stead, in any and all capacities in connection with any
matter relating to the Lock-Up Agreements, granting unto said attorneys-in-fact
and agents, each acting alone, full power and authority to do and perform each
and every act and thing requisite and necessary to be done in connection with
any matter relating to the Lock-Up Agreements, as fully to all intents and
purposes as UBS Securities LLC might or could do, hereby ratifying and
confirming all that said attorneys-in-fact and agents, each action alone, may
lawfully do or cause to be done by virtue thereof.

(o) Maintenance of Rating. Since the execution of this Agreement, there shall
not have been any decrease in or withdrawal of the rating of any securities of
the Company or any of its subsidiaries by any “nationally recognized statistical
rating organization” (as defined for purposes of Rule 436(g) under the 1933 Act)
or any notice given of any intended or potential decrease in or withdrawal of
any such rating or of a possible change in any such rating that does not
indicate the direction of the possible change.

(p) Agent for Service of Process. Prior to the Closing Time, the Company shall
have furnished to the Representatives satisfactory evidence of its due and valid
authorization of Corporation Service Company as its agent to receive service of
process in the United States pursuant to Section 17 hereof, and satisfactory
evidence of Corporation Service Company accepting its appointment as such agent.

(q) Conditions to Purchase of Option Securities. In the event that the
Underwriters exercise their option provided in Section 2(b) hereof to purchase
all or any portion of the Option Securities, the representations and warranties
of the Company and the Selling Shareholders contained herein and the statements
in any certificates furnished by the Company, any of its subsidiaries and the
Selling Shareholders hereunder shall be true and correct as of each Date of
Delivery and, at the relevant Date of Delivery, the Representatives shall have
received:

(i) Officers’ Certificate. A certificate, dated such Date of Delivery, of the
Chief Executive Officer or the President of the Company and of the Chief
Financial Officer or Chief Accounting Officer of the Company, in their
respective capacities as such officers only, confirming that the certificate
delivered at the Closing Time pursuant to Section 5(i) hereof remains true and
correct as of such Date of Delivery.

(ii) Certificate of Selling Shareholders. A certificate, dated such Date of
Delivery, of each Selling Shareholder confirming that the certificate delivered
at Closing Time pursuant to Section 5(j) remains true and correct as of such
Date of Delivery.

(iii) Opinion of U.S. Counsel for Company. If requested by the Representatives,
the favorable opinion of Shearman & Sterling LLP, U.S. counsel for the Company,
in form and substance reasonably satisfactory to counsel for the Underwriters,
dated such Date of Delivery, relating to the Option Securities to be purchased
on such Date of Delivery and otherwise to the same effect as the opinion
required by Section 5(c) hereof.

(iv) Opinion of Canadian Counsel for Company. If requested by the
Representatives, the favorable opinion of Osler, Hoskin & Harcourt LLP, Canadian
counsel for the Company, in form and substance reasonably satisfactory to
counsel for the Underwriters, dated such Date of Delivery, relating to the
Option Securities to be purchased on such Date of Delivery and otherwise to the
same effect as the opinion required by Section 5(d) hereof.

(v) Opinion of General Counsel for the Company. If requested by the
Representatives, the favorable opinion of Gregory Hiscock, General Counsel and
Corporate Secretary of the Company, in form and substance reasonably
satisfactory to counsel for the Underwriters, dated such Date of Delivery,
relating to the Option Securities to be purchased on such Date of Delivery and
otherwise to the same effect as the opinion required by Section 5(e) hereof.

(vi) Opinion of Counsel for the Selling Shareholders. If requested by the
Representatives, the favorable opinions of counsel for each of the Selling
Shareholders, in form and substance reasonably satisfactory to counsel for the
Underwriters, dated such Date of Delivery, together with signed or reproduced
copies of such letter for each of the other Underwriters, to the effect set
forth in Exhibit C hereto.

(vii) Opinion of U.S. Counsel for Underwriters. If requested by the
Representatives, the favorable opinion of Skadden, Arps, Slate, Meagher & Flom
LLP, U.S. counsel for the Underwriters, dated such Date of Delivery, relating to
the Option Securities to be purchased on such Date of Delivery and otherwise to
the same effect as the opinion required by Section 5(f) hereof.

 

19



--------------------------------------------------------------------------------

(viii) Opinion of Canadian Counsel for Underwriters. If requested by the
Representatives, the favorable opinion of Torys LLP, Canadian counsel for the
Underwriters, dated such Date of Delivery, relating to the Option Securities to
be purchased on such Date of Delivery and otherwise to the same effect as the
opinion required by Section 5(g) hereof.

(ix) Bring-down Comfort Letters. If requested by the Representatives, a letter
from Deloitte & Touche LLP, in form and substance satisfactory to the
Representatives and dated such Date of Delivery, substantially in the same form
and substance as the letter furnished to the Representatives pursuant to
Section 5(k) hereof, except that the “specified date” in the letter furnished
pursuant to this paragraph shall be a date not more than three business days
prior to such Date of Delivery. If requested by the Representatives, a letter
from Ernst & Young LLP, in form and substance satisfactory to the
Representatives and dated such Date of Delivery, substantially in the same form
and substance as the letter furnished to the Representatives pursuant to
Section 5(k) hereof, except that the “specified date” in the letter furnished
pursuant to this paragraph shall be a date not more than three business days
prior to such Date of Delivery.

(r) Additional Documents. At the Closing Time and at each Date of Delivery (if
any) counsel for the Underwriters shall have been furnished with such documents
and opinions as they may reasonably require for the purpose of enabling them to
pass upon the issuance and sale of the Securities as herein contemplated, or in
order to evidence the accuracy of any of the representations or warranties, or
the fulfillment of any of the conditions, herein contained; and all proceedings
taken by the Company and the Selling Shareholders in connection with the
issuance and sale of the Securities as herein contemplated shall be satisfactory
in form and substance to the Representatives and counsel for the Underwriters,
acting reasonably.

(s) Termination of Agreement. If any condition specified in this Section shall
not have been fulfilled when and as required to be fulfilled, this Agreement,
or, in the case of any condition to the purchase of Option Securities on a Date
of Delivery which is after the Closing Time, the obligations of the several
Underwriters to purchase the relevant Option Securities, may be terminated by
the Representatives by notice to the Company and the Selling Shareholders at any
time at or prior to Closing Time or such Date of Delivery, as the case may be,
and such termination shall be without liability of any party to any other party
except as provided in Section 4 and except that Sections 1, 6, 7, 8, 15 and 16
shall survive any such termination and remain in full force and effect.

SECTION 6. Indemnification.

(a) Indemnification of Underwriters. The Company agrees to indemnify and hold
harmless each Underwriter, its affiliates (as such term is defined in Rule
501(b) under the 1933 Act (each, an “Affiliate”)) and each person, if any, who
controls any Underwriter within the meaning of Section 15 of the 1933 Act or
Section 20 of the 1934 Act as follows:

(i) against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, arising out of any untrue statement or alleged untrue statement of
a material fact contained in the Registration Statement (or any amendment
thereto), including the Rule 430A Information, or the omission or alleged
omission therefrom of a material fact required to be stated therein or necessary
to make the statements therein not misleading or arising out of any untrue
statement or alleged untrue statement of a material fact or any
misrepresentation or alleged misrepresentation (as that term is defined under
Canadian Securities Laws) included in any Preliminary Prospectus, any Issuer
Free Writing Prospectus or the Prospectuses (or any amendment or supplement
thereto), or the omission or alleged omission therefrom of a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading;

(ii) against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, to the extent of the aggregate amount paid in settlement of any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or of any claim whatsoever based upon any such
untrue statement or omission, or any such alleged untrue statement or omission;
provided that (subject to Section 6(e) below) any such settlement is effected
with the written consent of the Company;

(iii) against any and all expense whatsoever, as incurred (including the fees
and disbursements of U.S. and Canadian counsel chosen by Merrill Lynch),
reasonably incurred in investigating, preparing or defending against any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or any claim whatsoever based upon any such
untrue statement or omission, or any such alleged untrue statement or omission,
to the extent that any such expense is not paid under (i) or (ii) above;

provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made in the
Registration Statement (or any amendment thereto), including the Rule 430A
Information, any Preliminary Prospectus, the General Disclosure Package or the
Prospectuses (or any amendment or supplement thereto) in reliance upon and in
conformity with the Underwriter Information.

 

20



--------------------------------------------------------------------------------

(b) Indemnification of Underwriters by Selling Shareholders. Each Selling
Shareholder, severally and not jointly, agrees to indemnify and hold harmless
each Underwriter, its Affiliates and each person, if any, who controls any
Underwriter within the meaning of Section 15 of the 1933 Act or Section 20 of
the 1934 Act to the extent and in the manner set forth in clauses (a)(i),
(ii) and (iii) above; provided that each Selling Shareholder shall be liable
only to the extent that such untrue statement or alleged untrue statement or
omission or alleged omission has been made in the Registration Statement, any
Preliminary Prospectus, any Prospectus (or any amendment or supplement thereto)
or any Issuer Free Writing Prospectus in reliance upon and in conformity with
the Selling Shareholder Information furnished in writing by or on behalf of such
Selling Shareholder; provided, further, that the liability under this subsection
of each Selling Shareholder shall be limited to an amount equal to the aggregate
gross proceeds after underwriting commissions and discounts, but before
expenses, to such Selling Shareholder from the sale of Securities sold by such
Selling Shareholder hereunder (with respect to such Selling Shareholder, the
“Selling Shareholder Amount”).

(c) Indemnification of Company, Directors and Officers and Selling Shareholders.
Each Underwriter severally agrees to indemnify and hold harmless the Company,
its directors, each of its officers who signed the Registration Statement, any
Preliminary Prospectus or any Prospectus and each person, if any, who controls
the Company within the meaning of Section 15 of the 1933 Act or Section 20 of
the 1934 Act, and each Selling Shareholder, its Affiliates and each person, if
any, who controls any Selling Shareholder within the meaning of Section 15 of
the 1933 Act or Section 20 of the 1934 Act against any and all loss, liability,
claim, damage and expense described in the indemnity contained in subsection
(a) of this Section, as incurred, but only with respect to untrue statements or
omissions, or alleged untrue statements or omissions, made in the Registration
Statement (or any amendment thereto), including the Rule 430A Information, any
Preliminary Prospectus, the General Disclosure Package or the Prospectuses (or
any amendment or supplement thereto) in reliance upon and in conformity with the
Underwriter Information.

(d) Actions against Parties; Notification. Each indemnified party shall give
notice as promptly as reasonably practicable to each indemnifying party of any
action commenced against it in respect of which indemnity may be sought
hereunder, but failure to so notify an indemnifying party shall not relieve such
indemnifying party from any liability hereunder to the extent it is not
materially prejudiced as a result thereof and in any event shall not relieve it
from any liability which it may have otherwise than on account of this
Section 6. In the case of parties indemnified pursuant to Section 6(a) and 6(b)
above, counsel to the indemnified parties shall be selected by Merrill Lynch,
and, in the case of parties indemnified pursuant to Section 6(c) above, counsel
to the indemnified parties shall be selected by the Company and the Selling
Shareholders. An indemnifying party may participate at its own expense in the
defense of any such action; provided, however, that counsel to the indemnifying
party shall not (except with the consent of the indemnified party) also be
counsel to the indemnified party. In no event shall the indemnifying parties be
liable for fees and expenses of more than one counsel (in addition to any local
counsel) separate from their own counsel for all indemnified parties in
connection with any one action or separate but similar or related actions in the
same jurisdiction arising out of the same general allegations or circumstances.
No indemnifying party shall, without the prior written consent of the
indemnified parties, settle or compromise or consent to the entry of any
judgment with respect to any litigation, or any investigation or proceeding by
any governmental agency or body, commenced or threatened, or any claim
whatsoever in respect of which indemnification or contribution could be sought
under this Section 6 or Section 7 hereof (whether or not the indemnified parties
are actual or potential parties thereto), unless such settlement, compromise or
consent (i) includes an unconditional release of each indemnified party from all
liability arising out of such litigation, investigation, proceeding or claim and
(ii) does not include a statement as to or an admission of fault, culpability or
a failure to act by or on behalf of any indemnified party.

(e) Settlement without Consent if Failure to Reimburse. If at any time an
indemnified party shall have requested an indemnifying party to reimburse the
indemnified party for fees and expenses of counsel and is entitled to such
reimbursement pursuant to the terms of this Section 6, such indemnifying party
agrees that it shall be liable for any settlement of the nature contemplated by
Section 6(a)(ii) or settlement of any claim in connection with any violation
referred to in Section 6(f) effected without its written consent (subject to the
limitations contained herein) if (i) such settlement is entered into more than
45 days after receipt by such indemnifying party of the aforesaid request,
(ii) such indemnifying party shall have received notice of the terms of such
settlement at least 30 days prior to such settlement being entered into and
(iii) such indemnifying party shall not have reimbursed such indemnified party
in accordance with such request prior to the date of such settlement.

 

21



--------------------------------------------------------------------------------

(f) Indemnification for Reserved Securities. In connection with the offer and
sale of the Reserved Securities, the Company agrees to indemnify and hold
harmless the Underwriters, their Affiliates and each person, if any, who
controls any Underwriter within the meaning of either Section 15 of the 1933 Act
or Section 20 of the 1934 Act, from and against any and all loss, liability,
claim, damage and expense (including, without limitation, any legal or other
expenses reasonably incurred in connection with defending, investigating or
settling any such action or claim), as incurred, (i) arising out of the
violation of any applicable laws or regulations of foreign jurisdictions where
Reserved Securities have been offered, (ii) arising out of any untrue statement
or alleged untrue statement of a material fact contained in any prospectus
wrapper or other material prepared by or with the consent of the Company for
distribution to Invitees in connection with the offering of the Reserved
Securities or caused by any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, (iii) caused by the failure of any Invitee to pay for
and accept delivery of Reserved Securities which have been orally confirmed for
purchase by any Invitee by 8:00 A.M. (New York City time) on the first business
day after the date of the Agreement or (iv) related to, or arising out of or in
connection with, the offering of the Reserved Securities.

(g) Other Agreements with Respect to Indemnification. The provisions of this
Section shall not affect any agreement among the Company and the Selling
Shareholders with respect to indemnification.

SECTION 7. Contribution. If the indemnification provided for in Section 6 hereof
is for any reason unavailable to or insufficient to hold harmless an indemnified
party in respect of any losses, liabilities, claims, damages or expenses
referred to therein, then each indemnifying party shall contribute to the
aggregate amount of such losses, liabilities, claims, damages and expenses
incurred by such indemnified party, as incurred, (i) in such proportion as is
appropriate to reflect the relative benefits received by the Company and the
Selling Shareholders, on the one hand, and the Underwriters, on the other hand,
from the offering of the Securities pursuant to this Agreement or (ii) if the
allocation provided by clause (i) is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause (i) above but also the relative fault of the Company and the
Selling Shareholders, on the one hand, and of the Underwriters, on the other
hand, in connection with the statements or omissions, or in connection with any
violation of the nature referred to in Section 6(f) hereof, which resulted in
such losses, liabilities, claims, damages or expenses, as well as any other
relevant equitable considerations.

The relative benefits received by the Company and the Selling Shareholders, on
the one hand, and the Underwriters, on the other hand, in connection with the
offering of the Securities pursuant to this Agreement shall be deemed to be in
the same respective proportions as the total net proceeds from the offering of
the Securities pursuant to this Agreement (before deducting expenses) received
by the Company and the Selling Shareholders, on the one hand, and the total
underwriting discounts and commissions received by the Underwriters, on the
other hand, in each case as set forth on the cover of the U.S. Prospectus, bear
to the aggregate initial public offering price of the Securities as set forth on
the cover of the U.S. Prospectus.

The relative fault of the Company and the Selling Shareholders, on the one hand,
and the Underwriters, on the other hand, shall be determined by reference to,
among other things, whether any such untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact relates
to information supplied by the Company or the Selling Shareholders or by the
Underwriters and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission or any
violation of the nature referred to in Section 6(f) hereof.

The Company, the Selling Shareholders and the Underwriters agree that it would
not be just and equitable if contribution pursuant to this Section 7 were
determined by pro rata allocation (even if the Underwriters were treated as one
entity for such purpose) or by any other method of allocation which does not
take account of the equitable considerations referred to above in this
Section 7. The aggregate amount of losses, liabilities, claims, damages and
expenses incurred by an indemnified party and referred to above in this
Section 7 shall be deemed to include any legal or other expenses reasonably
incurred by such indemnified party in investigating, preparing or defending
against any litigation, or any investigation or proceeding by any governmental
agency or body, commenced or threatened, or any claim whatsoever based upon any
such untrue or alleged untrue statement or omission or alleged omission.

Notwithstanding the provisions of this Section 7, (i) no Selling Shareholder
shall be required to contribute in the aggregate under this Agreement any amount
in excess of the Selling Shareholder Amount received by such Selling Shareholder
from the sale of Securities sold by such Selling Shareholder hereunder, and
(ii) no Underwriter shall be required to contribute any amount in excess of the
amount by which the total price at which the Securities underwritten by it and
distributed to the public were offered to the public exceeds the amount of any
damages which such Underwriter has otherwise been required to pay by reason of
any such untrue or alleged untrue statement or omission or alleged omission.

No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the 1933 Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation.

 

22



--------------------------------------------------------------------------------

For purposes of this Section 7, each person, if any, who controls an Underwriter
within the meaning of Section 15 of the 1933 Act or Section 20 of the 1934 Act
and each Underwriter’s Affiliates and selling agents shall have the same rights
to contribution as such Underwriter, and each director of the Company, each
officer of the Company who signed the Registration Statement, any Canadian
Preliminary Prospectus or the Canadian Prospectus, and each person, if any, who
controls the Company or any Selling Shareholder within the meaning of Section 15
of the 1933 Act or Section 20 of the 1934 Act shall have the same rights to
contribution as the Company or such Selling Shareholder, as the case may be. The
Underwriters’ respective obligations to contribute pursuant to this Section 7
are several in proportion to the number of Initial Securities set forth opposite
their respective names in Schedule A hereto and not joint. The Selling
Shareholders’ respective obligations to contribute pursuant to this Section 7
are several in proportion to the number of Securities set forth opposite their
respective names in Schedule B hereto and not joint.

The provisions of this Section shall not affect any agreement among the Company
and the Selling Shareholders with respect to contribution.

SECTION 8. Representations, Warranties and Agreements to Survive. All
representations, warranties and agreements contained in this Agreement or in
certificates of officers of the Company or any of its subsidiaries or the
Selling Shareholders submitted pursuant hereto, shall remain operative and in
full force and effect regardless of (i) any investigation made by or on behalf
of any Underwriter or its Affiliates or selling agents, any person controlling
any Underwriter, its officers or directors, any person controlling the Company
or any person controlling any Selling Shareholder and (ii) delivery of and
payment for the Securities.

SECTION 9. Termination of Agreement.

(a) Termination. The Representatives may terminate this Agreement, by notice to
the Company and the Selling Shareholders, at any time at or prior to the Closing
Time (i) if there has been, since the time of execution of this Agreement or
since the respective dates as of which information is given in the General
Disclosure Package or the Prospectuses, any material adverse change in the
condition, financial or otherwise, or in the earnings, business affairs or
business prospects of the Company and its subsidiaries considered as one
enterprise, whether or not arising in the ordinary course of business, or
(ii) if there has occurred any material adverse change in the financial markets
in the United States or Canada or the international financial markets, any
outbreak of hostilities or escalation thereof or other calamity or crisis or any
change or development involving a prospective change in the United States,
Canadian or international political, financial or economic conditions, in each
case the effect of which is such as to make it, in the judgment of the
Representatives, impracticable or inadvisable to market the Securities or to
enforce contracts for the sale of the Securities, or (iii) if trading in any
securities of the Company has been suspended or materially limited by the
Commission, any Qualifying Authority or other securities commission or
regulatory authority in Canada or the Nasdaq Global Market, or (iv) if trading
generally on the New York Stock Exchange or in the Nasdaq Global Market has been
suspended or materially limited, or minimum or maximum prices for trading have
been fixed, or maximum ranges for prices have been required, by any of said
exchanges or by order of the Commission, any Qualifying Authority or other
securities commission or regulatory authority in Canada, FINRA or any other
governmental authority, or (v) a material disruption has occurred in commercial
banking or securities settlement or clearance services in the United States or
Canada or with respect to Clearstream or Euroclear systems in Europe, or (vi) if
a banking moratorium has been declared by either United States federal, New York
state or Canadian authorities.

(b) Liabilities. If this Agreement is terminated pursuant to this Section, such
termination shall be without liability of any party to any other party except as
provided in Section 4 hereof, and provided further that Sections 1, 6, 7, 8, 15
and 16 shall survive such termination and remain in full force and effect.

SECTION 10. Default by One or More of the Underwriters. If one or more of the
Underwriters shall fail at Closing Time or a Date of Delivery to purchase the
Securities which it or they are obligated to purchase under this Agreement (the
“Defaulted Securities”), the Representatives shall have the right, within
24 hours thereafter, to make arrangements for one or more of the non-defaulting
Underwriters, or any other underwriters, to purchase all, but not less than all,
of the Defaulted Securities in such amounts as may be agreed upon and upon the
terms herein set forth; if, however, the Representatives shall not have
completed such arrangements within such 24-hour period, then:

(i) if the number of Defaulted Securities does not exceed 10% of the number of
Securities to be purchased on such date, each of the non-defaulting Underwriters
shall be obligated, severally and not jointly, to purchase the full amount
thereof in the proportions that their respective underwriting obligations
hereunder bear to the underwriting obligations of all non-defaulting
Underwriters, or

(ii) if the number of Defaulted Securities exceeds 10% of the number of
Securities to be purchased on such date, this Agreement or, with respect to any
Date of Delivery which occurs after the Closing Time, the obligation of the
Underwriters to purchase, and the Company to sell, the Option Securities to be
purchased and sold on such Date of Delivery shall terminate without liability on
the part of any non-defaulting Underwriter.

 

23



--------------------------------------------------------------------------------

No action taken pursuant to this Section shall relieve any defaulting
Underwriter from liability in respect of its default. The foregoing sentence
shall survive any termination of this Agreement.

In the event of any such default which does not result in a termination of this
Agreement or, in the case of a Date of Delivery which is after the Closing Time,
which does not result in a termination of the obligation of the Underwriters to
purchase and the Company to sell the relevant Option Securities, as the case may
be, either (i) the Representatives or (ii) the Company and any Selling
Shareholder shall have the right to postpone Closing Time or the relevant Date
of Delivery, as the case may be, for a period not exceeding seven days in order
to effect any required changes in the Registration Statement, the General
Disclosure Package or the Prospectuses or in any other documents or
arrangements. As used throughout this Agreement, the term “Underwriter” includes
any person substituted for an Underwriter under this Section 10.

SECTION 11. Default by one or more of the Selling Shareholders or the Company.
(a) If a Selling Shareholder shall fail at the Closing Time or a Date of
Delivery, as the case may be, to sell and deliver the number of Securities which
such Selling Shareholder or Selling Shareholders are obligated to sell
hereunder, and the remaining Selling Shareholders do not exercise the right
hereby granted to increase, pro rata or otherwise, the number of Securities to
be sold by them hereunder to the total number to be sold by all Selling
Shareholders as set forth in Schedule B hereto, then the Underwriters may, at
the option of the Representatives, by written notice from the Representatives to
the Company and the non-defaulting Selling Shareholders, either (i) terminate
this Agreement without any liability on the part of any non-defaulting party
except that the provisions of Sections 1, 4, 6, 7, 8, 15 and 16 shall remain in
full force and effect or (ii) elect to purchase the Securities which the
non-defaulting Selling Shareholders and the Company have agreed to sell
hereunder. No action taken pursuant to this Section 11 shall relieve any Selling
Shareholder so defaulting from liability, if any, in respect of such default.

In the event of a default by any Selling Shareholder as referred to in this
Section 11, each of the Representatives, the Company and the non-defaulting
Selling Shareholders shall have the right to postpone the Closing Time or any
Date of Delivery, as the case may be, for a period not exceeding seven days in
order to effect any required change in the Registration Statement, the General
Disclosure Package or the Prospectuses or in any other documents or
arrangements.

(b) If the Company shall fail at the Closing Time or a Date of Delivery, as the
case may be, to sell the number of Securities that it is obligated to sell
hereunder, then this Agreement shall terminate without any liability on the part
of any nondefaulting party; provided, however, that the provisions of Sections
1, 4, 6, 7, 8, 15 and 16 shall remain in full force and effect. No action taken
pursuant to this Section shall relieve the Company from liability, if any, in
respect of such default.

SECTION 12. Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given if mailed or transmitted by
any standard form of telecommunication. Notices to the Underwriters shall be
directed to (i) Merrill Lynch at One Bryant Park, New York, New York 10036,
attention of Syndicate Department, with a copy to ECM Legal, (ii) J.P. Morgan
Securities Inc. at 383 Madison Avenue, New York, NY 10179, Attention: Equities
Syndicate Desk (Fax: 212-622-8358), and (iii) UBS Securities LLC at 299 Park
Avenue, New York, NY 10171-0026, Attention: Syndicate Department (Fax:
212-713-3460), with a copy for information purposes to UBS Securities LLC, 677
Washington Blvd., Stamford, CT, 06901, Attention: Legal and Compliance
Department (Fax: 203-719-0680); notices to the Company shall be directed to it
at 350 Legget Drive, Kanata, Ontario, Canada K2K 2W6, attention Chief Financial
Officer (facsimile: (613)-592-7807), with a copy to General Counsel (facsimile:
(613) 592-7802); and notices to the Selling Shareholders shall be directed to
the Selling Shareholders at their respective addresses set forth on Schedule B.

SECTION 13. No Advisory or Fiduciary Relationship. Each of the Company and each
Selling Shareholder, severally and not jointly, acknowledges and agrees that
(a) the purchase and sale of the Securities pursuant to this Agreement,
including the determination of the initial public offering price of the
Securities and any related discounts and commissions, is an arm’s-length
commercial transaction between the Company and the Selling Shareholders, on the
one hand, and the several Underwriters, on the other hand, (b) in connection
with the offering of the Securities and the process leading thereto, each
Underwriter is and has been acting solely as a principal and is not the agent or
fiduciary of the Company, any of its subsidiaries or any Selling Shareholder, or
its respective stockholders, creditors, employees or any other party, (c) no
Underwriter has assumed or will assume an advisory or fiduciary responsibility
in favor of the Company or any Selling Shareholder with respect to the offering
of the Securities or the process leading thereto (irrespective of whether such
Underwriter has advised or is currently advising the Company, any of its
subsidiaries or any Selling Shareholder on other matters) and no Underwriter has
any obligation to the Company or any Selling Shareholder with respect to the
offering of the Securities except the obligations expressly set forth in this
Agreement, (d) the Underwriters and their respective affiliates may be engaged
in a broad range of transactions that involve interests that differ from those
of each of the Company and each Selling Shareholder, and (e) the Underwriters
have not provided any legal, accounting, regulatory or tax advice with respect
to the offering of the Securities and the Company and each of the Selling
Shareholders has consulted its own respective legal, accounting, regulatory and
tax advisors to the extent it deemed appropriate.

 

24



--------------------------------------------------------------------------------

SECTION 14. Parties. This Agreement shall inure to the benefit of and be binding
upon the Underwriters, the Company and the Selling Shareholders and their
respective successors. Nothing expressed or mentioned in this Agreement is
intended or shall be construed to give any person, firm or corporation, other
than the Underwriters, the Company and the Selling Shareholders and their
respective successors and the controlling persons and officers and directors
referred to in Sections 6 and 7 and their heirs and legal representatives, any
legal or equitable right, remedy or claim under or in respect of this Agreement
or any provision herein contained. This Agreement and all conditions and
provisions hereof are intended to be for the sole and exclusive benefit of the
Underwriters, the Company and the Selling Shareholders and their respective
successors, and said controlling persons and officers and directors and their
heirs and legal representatives, and for the benefit of no other person, firm or
corporation. No purchaser of Securities from any Underwriter shall be deemed to
be a successor by reason merely of such purchase.

Any affiliate of any Underwriter which is duly qualified and authorized to sell
the Securities in Canada pursuant to the Canadian Prospectus and offers and
sells the Securities in the Qualifying Jurisdictions or any affiliate of any
Underwriter that signs the Canadian Prospectus shall be deemed a third party
beneficiary of the representations and warranties of the Company contained in
Section 1(a), the representations and warranties of the Selling Shareholders
contained in Section 1(b), the covenants of the Company and the Selling
Shareholders contained in Section 3, the indemnification and contribution
obligations of the Company and the Selling Shareholders contained in Sections 6
and 7, and the officers’ certificates, legal opinions and other documents
required to be delivered to the Underwriters pursuant hereto, and each such
affiliate shall have the right to enforce such provisions of this Agreement to
the same extent as if it were an Underwriter.

SECTION 15. TRIAL BY JURY. THE COMPANY (ON ITS BEHALF AND, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, ON BEHALF OF ITS SHAREHOLDERS AND AFFILIATES), EACH
OF THE SELLING SHAREHOLDERS AND EACH OF THE UNDERWRITERS HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

SECTION 16. GOVERNING LAW. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE
ARISING UNDER OR RELATED TO THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ITS
CHOICE OF LAW PROVISIONS.

SECTION 17. Consent to Jurisdiction; Waiver of Immunity. Any legal suit, action
or proceeding arising out of or based upon this Agreement or the transactions
contemplated hereby (“Related Proceedings”) shall be instituted in the federal
courts of the United States of America located in the City and County of New
York, Borough of Manhattan, unless any such Federal court determines that it
lacks jurisdiction over a Related Proceeding in which case such Related
Proceeding shall be instituted in the courts of the State of New York, in each
case located in the City and County of New York, Borough of Manhattan
(collectively, the “Specified Courts”), and each party irrevocably submits to
the exclusive jurisdiction (except for proceedings instituted in regard to the
enforcement of a judgment of any such court (a “Related Judgment”), as to which
such jurisdiction is non-exclusive) of such courts in any such suit, action or
proceeding. Service of any process, summons, notice or document by mail to such
party’s address set forth above shall be effective service of process for any
suit, action or other proceeding brought in any such court. The parties
irrevocably and unconditionally waive any objection to the laying of venue of
any suit, action or other proceeding in the Specified Courts and irrevocably and
unconditionally waive and agree not to plead or claim in any such court that any
such suit, action or other proceeding brought in any such court has been brought
in an inconvenient forum. Each party not located in the United States
irrevocably appoints Corporation Service Company as its agent to receive service
of process or other legal summons for purposes of any such suit, action or
proceeding that may be instituted in any state or federal court in the City and
County of New York. With respect to any Related Proceeding, each party
irrevocably waives, to the fullest extent permitted by applicable law, all
immunity (whether on the basis of sovereignty or otherwise) from jurisdiction,
service of process, attachment (both before and after judgment) and execution to
which it might otherwise be entitled in the Specified Courts, and with respect
to any Related Judgment, each party waives any such immunity in the Specified
Courts or any other court of competent jurisdiction, and will not raise or claim
or cause to be pleaded any such immunity at or in respect of any such Related
Proceeding or Related Judgment, including, without limitation, any immunity
pursuant to the United States Foreign Sovereign Immunities Act of 1976, as
amended.

SECTION 18. TIME. TIME SHALL BE OF THE ESSENCE OF THIS AGREEMENT. EXCEPT AS
OTHERWISE SET FORTH HEREIN, SPECIFIED TIMES OF DAY REFER TO NEW YORK CITY TIME.

SECTION 19. Partial Unenforceability. The invalidity or unenforceability of any
Section, paragraph or provision of this Agreement shall not affect the validity
or enforceability of any other Section, paragraph or provision hereof. If any
Section, paragraph or provision of this Agreement is for any reason determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable.

 

25



--------------------------------------------------------------------------------

SECTION 20. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same Agreement.

SECTION 21. Effect of Headings. The Section headings herein are for convenience
only and shall not affect the construction hereof.

SECTION 22. Judgment Currency. In respect of any judgment or order given or made
for any amount due hereunder that is expressed and paid in a currency (the
“Judgment Currency”) other than United States dollars, the Company and the
Selling Shareholders, severally and not jointly, will indemnify each Underwriter
against any loss incurred by such Underwriter as a result of any variation as
between (i) the rate of exchange at which the United States dollar amount is
converted into the Judgment Currency for the purpose of such judgment or order
and (ii) the rate of exchange at which an Underwriter is able to purchase United
States dollars with the amount of Judgment Currency actually received by such
Underwriter; provided, however, that any liability of any Selling Shareholder
under this Agreement shall be limited, in the aggregate, to the Selling
Shareholder Amount received by such Selling Shareholder from the sale of
Securities sold by such Selling Shareholder hereunder. The foregoing indemnity
shall constitute a separate and independent obligation of the Company and the
Selling Shareholders, severally and not jointly, and shall continue in full
force and effect notwithstanding any such judgment or order as aforesaid. The
term “rate of exchange” shall include any premiums and costs of exchange payable
in connection with the purchase of or conversion into United States dollars.

 

26



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company and the Selling Shareholders a counterpart
hereof, whereupon this instrument, along with all counterparts, will become a
binding agreement among the Underwriters, the Company and the Selling
Shareholders in accordance with its terms.

 

Very truly yours,

 

MITEL NETWORKS CORPORATION

By   /s/    TODD RICHARDSON   Title: VP Finance and Corporate Controller

 

WESLEY CLOVER CORPORATION By   /s/    JOSE MEDEIROS   Title: President

 

EDGESTONE CAPITAL EQUITY FUND II

NOMINEE, INC.

By   /s/    GILBERT PALTER   Title: Chief Investment Officer & Managing Partner

 

POWER CORPORATION OF CANADA By   /s/    PETER KRUYT   Title: Vice-President

 

By   /s/    PIERRE LAROCHELLE   Title: Vice-President

 

27



--------------------------------------------------------------------------------

CONFIRMED AND ACCEPTED,

            as of the date first above written:

By:   MERRILL LYNCH, PIERCE, FENNER & SMITH
                                INCORPORATED

By:   /s/    GARY KIRKHAM   Authorized Signatory

 

By:   J.P. MORGAN SECURITIES INC.

By:   /s/    THOMAS V. RUEGER, JR.   Authorized Signatory

 

By:   UBS SECURITIES LLC

By:   /s/    ANTAL RUNNEBOOM   Authorized Signatory

 

By:   /s/    JOHN METZ   Authorized Signatory

 

By:   PIPER JAFFRAY & CO.

By:   /s/    CHRISTIE L. CHRISTINA   Authorized Signatory

 

By:   GENUITY CAPITAL MARKETS

By:   /s/    SANJIV SAMANT   Authorized Signatory

 

By:   JMP SECURITIES LLC

By:   /s/    STEPHEN ORTIZ   Authorized Signatory

 

28



--------------------------------------------------------------------------------

SCHEDULE A

1. The initial public offering price per share for the Securities shall be
US$14.00.

2. The purchase price per share for the Securities to be paid by the several
Underwriters shall be US$13.02, being an amount equal to the initial public
offering price set forth above less US$0.98 per share, representing the
underwriting commission as set forth in paragraph 3 below; provided that the
purchase price per share for any Option Securities purchased upon the exercise
of the over-allotment option described in Section 2(b) shall be reduced by an
amount per share equal to any dividends or distributions declared by the Company
and payable on the Initial Securities but not payable on the Option Securities.

3. The underwriting commission per share payable for the Securities to be paid
by the Company shall be US$0.98.

 

Name of Underwriter

   Number of
Initial Securities

Merrill Lynch, Pierce, Fenner & Smith

                         Incorporated

   3,394,737

J.P. Morgan Securities Inc.

   2,868,421

UBS Securities LLC

   2,105,263

Piper Jaffray & Co.

   894,737

Genuity Capital Markets

   789,474

JMP Securities LLC

   473,684     

Total

   10,526,316     

 

Sch A-1



--------------------------------------------------------------------------------

SCHEDULE B

 

     Address for purposes
of Section 12
of this Agreement   Number of
Initial Securities
to be Sold    Maximum Number
of Option
Securities to Be
Sold

Mitel Networks Corporation

   N/A   10,526,316    0

Wesley Clover Corporation

   350 Legget Drive


Kanata, ON K2K 2W7

Attn: Jose Medeiros,
President and Chief
Operating Officer

Fax: (613) 271-9810

  0    600,526

EdgeStone Capital Equity Fund II Nominee, Inc.

   130 King Street West, Suite
600, PO Box 187

Toronto, ON M5X 1A6

Fax: (416) 860-9838

  0    167,895

Power Corporation of Canada

   751 Square Victoria


Montreal, QC H2Y 2J3

Attn: Sacha Haque
legal@powercorporation.com

Phone: (514) 286-7400

  0    810,526            

Total

     10,526,316    1,578,947            

 

Sch B-1



--------------------------------------------------------------------------------

SCHEDULE C

Pricing Terms

 

1. The Company is selling 10,526,316 Common Shares.

 

2. The Selling Shareholders have granted an option to the Underwriters,
severally and not jointly, to purchase up to an additional 1,578,947 Common
Shares.

 

3. The initial public offering price per share for the Securities shall be
US$14.00.

 

Sch C-1



--------------------------------------------------------------------------------

SCHEDULE D

Free Writing Prospectuses

None

 

Sch D-1



--------------------------------------------------------------------------------

SCHEDULE E

List of Persons and Entities Subject to Lock-up

 

Sch E-1



--------------------------------------------------------------------------------

SCHEDULE F

Significant Subsidiaries

Mitel Networks Holdings Limited

Mitel Networks Limited

Mitel (Delaware), Inc.

Mitel Networks, Inc.

Mitel U.S. Holdings, Inc.

Mitel Leasing, Inc.

Mitel Technologies, Inc.

Mitel Netsolutions, Inc.

Mitel Networks International Limited

Mitel Networks Overseas Limited

 

Sch F-1



--------------------------------------------------------------------------------

Exhibit A

FORM OF OPINION OF COMPANY’S U.S. COUNSEL

TO BE DELIVERED PURSUANT TO SECTION 5(c)

(i) Each of Mitel U.S. Holdings, Inc., Mitel (Delaware), Inc. and Mitel
Networks, Inc. is validly existing and in good standing under the laws of the
State of Delaware with corporate power and authority under such law to conduct
its business as described in the Prospectuses.

(ii) Insofar as New York law governs the execution and delivery of the Purchase
Agreement, the Purchase Agreement has been duly executed and delivered by the
Company.

(iii) No authorization, approval or other action by, and no notice to or filing
with, any United States federal or New York governmental authority or regulatory
body is required for the performance by the Company of its obligations under the
Purchase Agreement, except as have been obtained and are in full force and
effect under the 1933 Act or as may be required by the securities or Blue Sky
laws of any jurisdiction in the United States in connection with the offer and
sale of the Securities by the Underwriters.

(iv) The execution and delivery by the Company of the Purchase Agreement does
not, and the performance by the Company of its obligations thereunder will not
(a) result in a breach of, a default under or the acceleration of (or entitle
any party to accelerate) the maturity of any obligation of the Company under, or
result in or require the creation of any lien upon or security interest in any
property of the Company pursuant to the terms of, any agreement or document
listed in Schedule A to such counsel’s opinion or (b) result in a violation of
Generally Applicable Law. “Generally Applicable Law” means the federal law of
the United States of America, and the law of the State of New York (including
the rules or regulations promulgated thereunder or pursuant thereto), that a New
York lawyer exercising customary professional diligence would reasonably be
expected to recognize as being applicable to the Company, the Purchase Agreement
or the transactions governed by the Purchase Agreement. Without limiting the
generality of the foregoing definition of Generally Applicable Law, the term
“Generally Applicable Law” does not include any law, rule or regulation that is
applicable to the Company, the Purchase Agreement or such transactions solely
because such law, rule or regulation is part of a regulatory regime applicable
to any party to the Purchase Agreement or any of its affiliates due to the
specific assets or business of such party or such affiliate.

(v) The statements in the Prospectuses under the caption “Material United States
Federal Income Tax Considerations,” insofar as such statements constitute
summaries of legal matters referred to therein, fairly summarize in all material
respects the legal matters referred to therein.

(vi) The Company is not, and after the issuance of the Securities and the use of
proceeds therefrom as contemplated in the Prospectuses will not be, required to
register as an “investment company” under the 1940 Act.

(vii) Assuming the validity of such action under the laws of Canada, under the
laws of the State of New York relating to submission to jurisdiction, the
Company (i) has, pursuant to Section 17 of the Purchase Agreement, validly
submitted to the jurisdiction of any New York state or United States federal
court located in The City of New York, New York, in any action or proceeding
arising out of or with respect to the Purchase Agreement, and (ii) has validly
appointed Corporation Services Company as its authorized agent for the purposes
described in Section 17 of the Purchase Agreement; and service of process
effected in the manner set forth in Section 17 of the Purchase Agreement will be
effective under the laws of the State of New York in connection with any such
action or proceeding.

Such counsel shall also state that (i) it has reviewed the Notice of
Effectiveness on the Commission’s EDGAR system, which states that the
Registration Statement became effective under the 1933 Act at [            ]
[a.m.][p.m.], New York City time, on [            ], 2010, (ii) it has reviewed
the U.S. Prospectus on the Commission’s EDGAR system and, based on the date of
the Purchase Agreement, it appears that the U.S. Prospectus was filed with the
Commission within the time period required by Rule 424 under the 1933 Act, and
(iii) on [            ], 2010, a member of the staff of the Commission advised
such counsel orally that there was no stop order suspending the effectiveness of
the Registration Statement.

 

A-1



--------------------------------------------------------------------------------

Such counsel shall also state, in a separate letter, words substantially to the
following effect:

(a) each of the Registration Statement and the U.S. Prospectus (other than the
financial statements and other financial data contained therein or omitted
therefrom, as to which such counsel shall not be required to express an opinion)
appears on its face to be appropriately responsive in all material respects to
the requirements of the 1933 Act and the applicable rules and regulations of the
Commission thereunder; and

(b) no facts came to such counsel’s attention which caused them to believe that
(i) the Registration Statement (other than the financial statements and other
financial data contained therein or omitted therefrom, as to which such counsel
has not been requested to comment), at the time it became effective, contained
an untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading; (ii) the General Disclosure Package (other than the financial
statements and other financial data contained therein or omitted therefrom, as
to which such counsel has not been requested to comment), as of the Applicable
Time, contained an untrue statement of a material fact or omitted to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading; or (iii) the U.S.
Prospectus (other than the financial statements and other financial data
contained therein or omitted therefrom, as to which such counsel has not been
requested to comment), as of its date or the date of such letter, contained or
contains an untrue statement of a material fact or omitted or omits to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading.

In rendering such opinion, such counsel may rely as to matters of fact (but not
as to legal conclusions), to the extent they deem proper, on certificates of
responsible officers of the Company and public officials.

 

A-2



--------------------------------------------------------------------------------

Exhibit B

FORM OF OPINION OF COMPANY’S CANADIAN COUNSEL

TO BE DELIVERED PURSUANT TO SECTION 5(d)

(i) The Company is a corporation existing in good standing under the federal
laws of Canada.

(ii) The Company has the corporate power and authority to own, lease and operate
its properties and to conduct its business as described in the Prospectuses and
to enter into and perform its obligations under the Purchase Agreement.

(iii) The Company is duly qualified as an extra-provincial corporation to
transact business and is in good standing in each province and territory in
which such qualification is required, whether by reason of the ownership or
leasing of property or the conduct of business.

(iv) The authorized share capital of the Company is as set forth in the
Prospectuses in the column entitled “Actual” under the caption “Capitalization”.
The Initial Securities, including the Securities to be purchased by the
Underwriters from the Selling Shareholders, have been duly authorized and
validly issued and are fully paid and non-assessable.

(v) The attributes of the Common Shares conform in all material respects to the
description thereof contained in the Prospectuses.

(vi) The Securities have been duly authorized for issuance and sale to the
Underwriters pursuant to the Purchase Agreement and, when issued and delivered
by the Company pursuant to the Purchase Agreement against payment of the
consideration set forth in the Purchase Agreement, will be validly issued and
fully paid and non-assessable.

(vii) All necessary corporate actions have been taken by the Company to
authorize (A) the execution and delivery of each Canadian Preliminary Prospectus
and the Canadian Prospectus and the filing thereof with Qualifying Authorities,
(B) the execution and delivery of the Registration Statement and each amendment
thereto and the filing thereof with the Commission, and (C) the execution and
delivery of the Purchase Agreement and the performance by the Company of its
obligations thereunder.

(viii) The Purchase Agreement has been duly authorized and, to the extent that
execution and delivery are matters governed by the laws of the Province of
Ontario and the federal laws of Canada applicable therein, executed and
delivered by the Company.

(ix) A final Passport System decision document has been obtained from the
Principal Regulator on behalf of itself and the other Qualifying Authorities in
respect of the Final PREP Prospectus and all necessary documents have been
filed, all requisite proceedings have been taken and all necessary
authorizations, approvals, permits, consents and orders have been obtained under
the securities laws of each of the Qualifying Jurisdictions to qualify the
distribution of the Securities to the public in each of the Qualifying
Jurisdictions through registrants registered under applicable securities laws of
the Qualifying Jurisdictions who have complied with the applicable provisions of
such securities laws. For purposes of this paragraph, “securities laws” means
the applicable securities laws and the respective regulations and rules made
under those securities laws together with all applicable policy statements,
blanket orders and rulings of the applicable securities regulatory authorities.

(x) The Canadian Prospectus and each amendment or supplement to the Canadian
Prospectus (other than the financial statements and supporting schedules
included therein or omitted therefrom, as to which we need express no opinion),
as of its respective issue date, complied as to form in all material respects
with the securities laws of the Province of Ontario and the regulations and
rules made under those securities laws together with all applicable policy
statements, blanket orders and rulings of the applicable securities regulatory
authorities of the Province of Ontario.

(xi) The form of certificate used to evidence the Common Shares has been duly
approved and adopted by the Company and complies with any applicable
requirements of the charter and by-laws of the Company and with the provisions
of the Canada Business Corporations Act relating thereto.

(xii) To our knowledge, there is not pending or threatened any action, suit,
proceeding, inquiry or investigation, to which the Company or any subsidiary is
a party, or to which the property of the Company or any subsidiary is subject,
before or brought by any court or governmental agency or body, domestic or
foreign, which would reasonably be expected to result in a Material Adverse
Effect, or which would reasonably be expected to materially and adversely affect
the properties or assets thereof or the consummation of the transactions
contemplated in the Purchase Agreement or the performance by the Company of its
obligations thereunder.

 

B-1



--------------------------------------------------------------------------------

(xiii) To our knowledge, no order having the effect of ceasing or suspending the
distribution of the Securities or the trading in the Common Shares has been
issued by any securities regulatory authority in the Qualifying Jurisdictions
and no proceedings for that purpose have been instituted or are pending or
contemplated.

(xiv) The information in the Prospectuses under the caption “Material Canadian
Federal Income Tax Considerations for U.S. Holders” and in the Registration
Statement under “Part II – Information Not Required in the Prospectus –
Indemnification of Directors and Officers” has been reviewed by us and is
correct in all material respects and our opinion in the Canadian Prospectus
under the caption “Eligibility for Investment” is confirmed.

(xv) All descriptions in the Prospectuses of the documents identified on Exhibit
A to such counsel’s opinion are accurate in all material respects.

(xvi) Except for the requirement to file the Underwriting Agreement on the
System for Electronic Document Analysis and Retrieval (SEDAR), no filing with,
or authorization, approval, consent, license, order, registration, qualification
or decree of, any court or governmental authority or agency located in the
Qualifying Jurisdictions is necessary or required in connection with the due
authorization, execution and delivery of the Purchase Agreement.

(xvii) All documents have been filed, all proceedings have been taken and all
legal requirements have been fulfilled by the Company to qualify the Securities
for distribution and sale to the public in each of the Qualifying Jurisdictions
through investment dealers or brokers registered under the applicable laws of
the Qualifying Jurisdictions who have complied with the relevant provisions of
such applicable laws.

(xviii) The execution, delivery and performance of the Purchase Agreement and
the consummation of the transactions contemplated in the Purchase Agreement and
in the Prospectuses (including the issuance and sale of the Securities) and
compliance by the Company with its obligations under the Purchase Agreement do
not and will not, whether with or without the giving of notice or lapse of time
or both, conflict with or constitute a breach of, or default or Repayment Event
(as defined in Section 1(a)(xv) of the Purchase Agreement) under or result in
the creation or imposition of any lien, charge or encumbrance upon any property
or assets of the Company or any subsidiary pursuant to any contract, indenture,
mortgage, deed of trust, loan or credit agreement, note, lease or any other
agreement or instrument identified in Exhibit B to such counsel’s opinion, nor
will such action result in any violation of the provisions of the charter or
by-laws of the Company, or any applicable Ontario law, statute, rule,
regulation, judgment, order, writ or decree, known to us, of any government,
government instrumentality or court of the Qualifying Jurisdictions having
jurisdiction over the Company or any subsidiary or any of their respective
properties, assets or operations.

(xix) To our knowledge, there are no persons with registration rights or other
similar rights to have any securities registered pursuant to the Registration
Statement or otherwise registered by the Company under the 1933 Act or qualified
for distribution under Canadian Securities Laws, other than those rights that
have been disclosed in the Prospectuses and have been waived.

(xx) BNY Mellon has been duly appointed as the transfer agent and registrar for
the Common Shares.

(xxi) In any proceeding in a court of competent jurisdiction in the Province of
Ontario (an “Ontario Court”) for the enforcement of the Purchase Agreement, an
Ontario Court would apply the laws of the State of New York (“New York Law”), in
accordance with the parties’ choice of New York Law in the Purchase Agreement,
to all issues which under the laws of the Province of Ontario and the federal
laws applicable in the Province of Ontario (“Ontario Law”) are to be determined
in accordance with the chosen law of the contract, provided that:

 

  (a) The parties’ choice of New York Law is bona fide and legal and is not
contrary to public policy, as such term is interpreted under Ontario Law
(“Public Policy”). We have no reason to believe that the choice of New York Law
in this context is contrary to Public Policy;

 

B-2



--------------------------------------------------------------------------------

  (b) In any such proceeding, an Ontario Court:

 

  (i) will not take judicial notice of the provisions of New York Law but will
only apply such provisions if they are pleaded and proven by expert testimony;

 

  (ii) will apply Ontario Law to matters which would be chararacterized as
procedural under Ontario Law;

 

  (iii) will apply provisions of Ontario Law that have overriding effect;

 

  (iv) will not apply any New York Law if its application would be contrary to
Public Policy;

 

  (v) will not apply any New York Law if such application would be characterized
under Ontario Law as the direct or indirect enforcement of a foreign revenue,
expropriatory, penal or other public law; and

 

  (vi) will not enforce the performance of any obligation that is illegal under
the laws of any jurisdiction in which the obligation is to be performed; and

 

  (c) an Ontario Court has discretion to decline to hear an action if:

 

  (i) it is contrary to Public Policy;

 

  (ii) it is not the proper forum to hear such an action; or

 

  (iii) another action is properly pending before, or a decision has been
rendered by, a foreign authority relating to the same cause of action.

We have no reason to believe that it would be contrary to Public Policy for an
Ontario Court to hear an action to enforce the Purchase Agreement in Ontario.

(xxii) In an action on a final and conclusive judgment in personam of any
Specified Court that is not impeachable as void or voidable under New York law,
an Ontario Court would give effect to the appointment by the Company of
Corporation Service Company as the Company’s agent to receive service of process
in the United States of America under the Purchase Agreement and to the
provisions in the Purchase Agreement whereby the Company submits to the non
exclusive jurisdiction of any Specified Court.

(xxiii) An Ontario Court would give a judgment based upon a final and conclusive
in personam judgment of a Specified Court for a sum certain, obtained against
the Company with respect to a claim arising out of the Purchase Agreement (a
“New York Judgment”) without reconsideration of the merits provided that:

 

  (a) an action to enforce the New York Judgment must be commenced in an Ontario
Court within any applicable limitation period;

 

  (b) an Ontario Court has discretion to stay or decline to hear an action on
the New York Judgment if such judgment is under appeal, or there is another
subsisting judgment in any jurisdiction relating to the same cause of action;

 

  (c) an Ontario Court will render judgment only in Canadian dollars; and

 

  (d) an action in an Ontario Court on the New York Judgment may be affected by
bankruptcy, insolvency or other similar laws affecting the enforcement of
creditors’ rights generally;

and provided further, an Ontario Court will not give such judgment if:

 

  (e) the New York Judgment was obtained by fraud or in a manner contrary to the
principles of natural justice;

 

  (f) the New York Judgment is for a claim which would be characterized as based
on foreign revenue, expropriatory, penal or other public law under Ontario Law;

 

B-3



--------------------------------------------------------------------------------

  (g) the New York Judgment is contrary to Public Policy or to an order made by
the Attorney General of Canada under the Foreign Extraterritorial Measures Act
(Canada) or by the Competition Tribunal under the Competition Act (Canada) in
respect of certain judgments referred to in such statutes; or

 

  (h) the New York Judgment has been satisfied or is void or voidable under New
York Law.

(xxiv) All laws of the Province of Québec relating to the use of the French
language (other than those relating to oral communications as to which we
express no opinion) will have been complied with in connection with the offer
and sale of the Securities to purchasers in the Province of Québec if such
purchasers have received copies of the Offering Documents in the French language
only or in both the English and French languages, together with, in each case, a
form of order and confirmation in the French language only or in a bilingual
form.

(xxv) No stamp or other issuance or transfer taxes or duties or goods and
services tax or withholding taxes are payable by or on behalf of the
Underwriters to the Government of Canada or the Government of Ontario or any
political subdivision thereof or any authority or agency thereof or therein
having power to tax in connection with (A) the issue, sale and delivery of the
Securities by the Company to or for the respective accounts of the Underwriters
or (B) the sale and delivery outside Canada by the Underwriters of the
Securities in the manner contemplated in the Purchase Agreement.

Nothing has come to our attention that would lead us to believe that the
Canadian Prospectus or any amendment or supplement thereto (excluding the
financial statements and related schedules and information derived therefrom or
any other financial data included therein or omitted therefrom), as of its issue
date, at the time any such amended or supplemented prospectus was issued or at
the Closing Time, contained or contains an untrue statement of a material fact
or omitted or omits to state a material fact necessary in order to make the
statements therein not misleading in the light of the circumstances in which
they were made. In addition, nothing has come to our attention that would lead
us to believe that the documents included in the General Disclosure Package
(which, for purposes of this paragraph shall be defined as the Issuer General
Use Free Writing Prospectuses issued at or prior to the Applicable Time, the
Final PREP Prospectus and the information included on Schedule C-1 hereto, all
considered together), excluding the financial statements and related schedules
and information derived therefrom or any other financial data included therein
or omitted therefrom, as of the Applicable Time, contained an untrue statement
of a material fact or omitted to state a material fact necessary in order to
make the statements therein not misleading in the light of circumstances under
which they were made. For purposes of this paragraph, references to “material
fact” are to that term as defined in Section 1 of the Securities Act (Ontario).
With respect to statements contained in the General Disclosure Package, any
statement contained in any of the constituent documents shall be deemed to be
modified or superseded to the extent that any information contained in
subsequent constituent documents modifies or replaces such statement.

In rendering such opinion, such counsel may rely, (A) as to matters involving
the application of the laws of any jurisdiction other than the Province of
Ontario, Alberta and Quebec or the federal laws of Canada, upon the opinion of
local Canadian counsel of good standing (which opinion shall be dated and
furnished to the Underwriters at the Closing Time, shall be satisfactory in form
and substance to counsel for the Underwriters and shall expressly state that the
Underwriters may rely on such opinion as if it were addressed to them), provided
that Osler, Hoskin & Harcourt LLP shall state in their opinion that they believe
that they and the Underwriters are justified in relying upon such opinion, and
(B) as to matters of fact (but not as to legal conclusions), to the extent they
deem proper, on certificates of responsible officers of the Company and public
officials. Such opinion shall not state that it is to be governed or qualified
by, or that it is otherwise subject to, any treatise, written policy or other
document relating to legal opinions, including, without limitation, the Legal
Opinion Accord of the ABA Section of Business Law (1991).

 

B-4



--------------------------------------------------------------------------------

Exhibit C

FORM OF OPINION OF COUNSEL FOR THE SELLING SHAREHOLDERS

TO BE DELIVERED PURSUANT TO SECTION 5(f)

(i) No filing with, or consent, approval, authorization, license, order,
registration, qualification or decree of, any court or governmental authority or
agency located in the United States, the State of New York or the Qualifying
Jurisdictions (other than the issuance of the order of the Commission declaring
the Registration Statement effective, such as have been obtained under
applicable Canadian Securities Laws and such authorizations, approvals or
consents as may be necessary under state securities laws, as to which we need
express no opinion) is necessary or required to be obtained by such Selling
Shareholder in connection with the due authorization, execution and delivery by
such Selling Shareholder of the Purchase Agreement, the performance by such
Selling Shareholder of its obligations under the Purchase Agreement or in
connection with the offer, sale or delivery of the Securities to be sold by such
Selling Shareholder.

(ii) The Purchase Agreement has been duly authorized, executed and delivered by
such Selling Shareholder.

(iii) The execution, delivery and performance of the Purchase Agreement and the
sale and delivery of the Securities to be sold by such Selling Shareholder and
the consummation by such Selling Shareholder of the transactions contemplated in
the Purchase Agreement and in the Registration Statement and the Prospectuses
and compliance by such Selling Shareholder with its obligations under the
Purchase Agreement do not and will not, whether with or without the giving of
notice or passage of time or both, conflict with or constitute a breach of, or
default under or result in the creation or imposition of any lien, charge or
encumbrance upon the Securities to be sold by Such Selling Shareholder or any
property or assets of such Selling Shareholder pursuant to any contract,
indenture, mortgage, deed of trust, loan or credit agreement, note, lease or
other instrument or agreement to which such Selling Shareholder is a party or by
which it may be bound, or to which any of the property or assets of such Selling
Shareholder may be subject nor will such action result in any violation of the
provisions of the charter or by-laws of such Selling Shareholder, if applicable,
or any law, administrative regulation, judgment or order of any governmental
agency or body or any administrative or court decree having jurisdiction over
such Selling Shareholder or any of its properties.

(iv) Such Selling Shareholder is the registered holder or not less than the
number of Common Shares set forth against its name in Schedule B to the Purchase
Agreement, and such Selling Shareholder has the legal capacity and corporate
power to enter into the Purchase Agreement and to sell, transfer and deliver the
Securities to be sold by such Selling Shareholder in the manner provided in the
Purchase Agreement.

(v) Upon payment of the purchase price for the Securities to be sold by such
Selling Shareholder pursuant to the Purchase Agreement and delivery of such
Securities to the Underwriters pursuant to the Purchase Agreement, the
Underwriters (assuming that no such Underwriter has notice of any “adverse
claim,” within the meaning of Section 8-105 of the New York Uniform Commercial
Code, to such Securities) will acquire their respective interests in such
Securities (including, without limitation, all rights that such Selling
Shareholder had or had the power to transfer in such Securities) free and clear
of any adverse claim within the meaning of Section 8-102(a)(1) of the New York
Uniform Commercial Code.

 

C-1



--------------------------------------------------------------------------------

(vi) In an action on a final and conclusive judgment in personam of any
Specified Court that is not impeachable as void or voidable under New York law,
an Ontario Court would give effect to the appointment by such Selling
Shareholder of Corporation Service Company as its agent to receive service of
process in the United States of America under the Purchase Agreement and to the
provisions in the Purchase Agreement whereby such Selling Shareholder submits to
the non exclusive jurisdiction of any Specified Court.

(vii) An Ontario Court would give a judgment based upon a final and conclusive
in personam judgment of a Specified Court for a sum certain, obtained against
such Selling Shareholder with respect to a claim arising out of the Purchase
Agreement (a “New York Judgment”) without reconsideration of the merits provided
that:

 

  (a) an action to enforce the New York Judgment must be commenced in an Ontario
Court within any applicable limitation period;

 

  (b) an Ontario Court has discretion to stay or decline to hear an action on
the New York Judgment if such judgment is under appeal, or there is another
subsisting judgment in any jurisdiction relating to the same cause of action;

 

  (c) an Ontario Court will render judgment only in Canadian dollars; and

 

  (d) an action in an Ontario Court on the New York Judgment may be affected by
bankruptcy, insolvency or other similar laws affecting the enforcement of
creditors’ rights generally;

and provided further, an Ontario Court will not give such judgment if:

 

  (w) the New York Judgment was obtained by fraud or in a manner contrary to the
principles of natural justice;

 

  (x) the New York Judgment is for a claim which would be characterized as based
on foreign revenue, expropriatory, penal or other public law under Ontario Law;

 

  (y) the New York Judgment is contrary to Public Policy or to an order made by
the Attorney General of Canada under the Foreign Extraterritorial Measures Act
(Canada) or by the Competition Tribunal under the Competition Act (Canada) in
respect of certain judgments referred to in such statutes; or

 

  (z) the New York Judgment has been satisfied or is void or voidable under New
York Law.

(viii) Under the laws of the State of New York relating to submission to
jurisdiction, such Selling Shareholder has (i) pursuant to Section 17 of the
Purchase Agreement, validly submitted to the jurisdiction of any New York state
or United States federal court located in The City of New York, New York, in any
action or proceeding arising out of or with respect to the Purchase Agreement,
and (ii) validly appointed Corporation Services Company as its authorized agent
for the purposes described in Section 17 of the Purchase Agreement; and service
of process effected in the manner set forth in Section 17 of the Purchase
Agreement will be effective under the laws of the State of New York in
connection with any such action or proceeding.

 

C-2



--------------------------------------------------------------------------------

Exhibit D

FORM OF LOCK-UP AGREEMENT

___________ , ______

MERRILL LYNCH & CO.

Merrill Lynch, Pierce, Fenner & Smith

                       Incorporated,

J.P. MORGAN SECURITIES INC.

as Representatives of the several

Underwriters to be named in the

within-mentioned Purchase Agreement

c/o Merrill Lynch & Co.

    Merrill Lynch, Pierce, Fenner & Smith

                                                Incorporated

4 World Financial Center

New York, New York 10080

 

  Re: Proposed Initial Public Offering by Mitel Networks Corporation

Dear Sirs:

The undersigned, a securityholder and/or an officer and/or director of Mitel
Networks Corporation, a Canadian corporation (the “Company”), understands that
Merrill Lynch & Co., Merrill Lynch, Pierce, Fenner & Smith Incorporated and J.P.
Morgan Securities Inc. (together, the “Representatives”) propose to enter into a
Purchase Agreement (the “Purchase Agreement”) with the Company and certain
selling shareholders of the Company providing for the initial public offering of
common shares, no par value (“Common Shares”), of the Company. In recognition of
the benefit that such an offering will confer upon the undersigned as a
securityholder and/or an officer and/or director of the Company, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned agrees with each underwriter to be named in the
Purchase Agreement that, during a period of 180 days from the date of the
Purchase Agreement, the undersigned will not, without the prior written consent
of the Representatives, directly or indirectly, (i) offer, pledge, sell,
contract to sell, sell any option or contract to purchase, purchase any option
or contract to sell, grant any option, right or warrant for the sale of, or
otherwise dispose of or transfer any Common Shares or any securities convertible
into or exchangeable or exercisable for Common Shares, whether now owned or
hereafter acquired by the undersigned or with respect to which the undersigned
has or hereafter acquires the power of disposition, or file, or cause to be
filed, any registration statement under the Securities Act of 1933, as amended,
or any prospectus under any applicable Canadian securities laws, with respect to
any of the foregoing (collectively, the “Lock-Up Securities”) or (ii) enter into
any swap or any other agreement or any transaction that transfers, in whole or
in part, directly or indirectly, the economic consequence of ownership of the
Lock-Up Securities, whether any such swap or transaction is to be settled by
delivery of Common Shares or other securities, in cash or otherwise.

Notwithstanding the foregoing, and subject to the conditions below, the
restrictions contained herein shall not apply to: (a) transfers of Common Shares
or any security convertible into Common Shares as a bona fide gift,
(b) distributions of Common Shares or any security convertible into Common
Shares to limited partners or shareholders of the undersigned, (c) transactions
effected in accordance with any recapitalization of the Company as described in
the prospectus, (d) tenders pursuant to a bona fide third party take-over bid
made to all holders of Common Shares or similar acquisition transaction provided
that, in the event that the bid or acquisition transaction is not completed, any
securities tendered will remain subject to the restrictions contained in this
undertaking, (e) transfers to (i) a spouse, parent, child or grandchild of the
undersigned (a “Relation”), (ii) a trust the only beneficiaries of which are any
of the undersigned and/or one or more of its affiliates or Relations, (iii) a
corporation or other entity of which any of the undersigned and/or its
affiliates or Relations are at all times the direct or indirect legal and
beneficial owners of all of the outstanding securities or similar interests, or
(iv) a partnership, the partners of which are exclusively the undersigned and/or
its affiliates or Relations; or (f) transfers of Common Shares or securities
convertible into Common Shares acquired in open market transactions after the
completion of the Public Offering; provided that in the case of (f) no filing or
disclosure under Section 16(a) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) or section 107 of the Securities Act (Ontario) or
other applicable securities laws shall be required or shall be voluntarily made
in connection with subsequent sales of the Common Shares or securities
convertible into Common Shares acquired in such open market transactions; and
further provided that in the case of any transfer or distribution pursuant to
clause (a), (b) or (e), the Representatives receive a signed lock-up agreement
for the balance of the lock-up period from each donee, trustee, distributee, or
transferee, as the case may be.

 

D-1



--------------------------------------------------------------------------------

Notwithstanding the foregoing, if:

(1) during the last 17 days of the 180-day lock-up period, the Company issues an
earnings release or material news or a material event relating to the Company
occurs; or

(2) prior to the expiration of the 180-day lock-up period, the Company announces
that it will release earnings results or becomes aware that material news or a
material event will occur during the 16-day period beginning on the last day of
the 180-day lock-up period,

the Representatives may extend, by written notice to the Company, the
restrictions imposed by this lock-up agreement until the expiration of the
18-day period beginning on the issuance of the earnings release or the
occurrence of the material news or material event, as applicable.

The undersigned hereby acknowledges and agrees that written notice of any
extension of the 180-day lock-up period pursuant to the previous paragraph will
be delivered by the Representatives to the Company (in accordance with the
Purchase Agreement) and that any such notice properly delivered will be deemed
to have been given to, and received by, the undersigned. The undersigned further
agrees that, prior to engaging in any transaction or taking any other action
that is subject to the terms of this lock-up agreement during the period from
the date of this lock-up agreement to and including the 34th day following the
expiration of the initial 180-day lock-up period, it will give notice thereof to
the Company and will not consummate such transaction or take any such action
unless it has received written confirmation from the Company that the 180-day
lock-up period (as may have been extended pursuant to the previous paragraph)
has expired.

The undersigned also agrees and consents to the entry of stop transfer
instructions with the Company’s transfer agent and registrar against the
transfer of the Lock-Up Securities except in compliance with the foregoing
restrictions.

This agreement shall automatically terminate and be of no force and effect
(i) if the registration statement relating to the initial public offering has
been withdrawn for any reason prior to the consummation of the offering,
(ii) upon the delivery of written notice by the Company to the Representatives
prior to the effective date of the registration statement of the initial public
offering that it is no longer interested in pursuing the initial public offering
at the time of such notice or (iii) if no Common Shares have been purchased and
paid for pursuant to the Purchase Agreement by September 30, 2010.

 

Very truly yours, Signature:     Print Name:    

 

D-2